IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                                            June 5, 2007 Session

                   TONY CARRUTHERS v. STATE OF TENNESSEE

                   Direct Appeal from the Criminal Court for Shelby County
                  No. P-25948  Walter C. Kurtz, Judge, Sitting by Designation



                     No. W2006-00376-CCA-R3-PD - Filed December 12, 2007


The petitioner, Tony Carruthers, appeals the denial of his petition for post-conviction relief. In April
1996, a Shelby County jury convicted the petitioner of the first degree murders of Marcellos
Anderson, Delois Anderson, and Frederick Tucker and imposed a sentence of death for each
conviction. The Tennessee Supreme Court affirmed the convictions and sentences on direct appeal.
State v. Carruthers, 35 S.W.3d 516 (Tenn. 2000). In December 2001, the petitioner filed a pro se
petition for post-conviction relief. By order entered April 16, 2002, the supreme court appointed a
Davidson County post-conviction court to preside over the case. Post-conviction counsel was
appointed and an evidentiary hearing was subsequently conducted on various dates between August
29, 2005, and November 3, 2005. On February 2, 2006, the post-conviction court entered an order
denying the petition. On appeal to this court, the petitioner raises issues of ineffective assistance of
pretrial and appellate counsel and prosecutorial misconduct. Following our review, we affirm the
judgment of the post-conviction court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ., joined.

Larry E. Copeland, Jr., Memphis, Tennessee; William T. Ramsey, James G. Thomas, and J. Aaron
Morris, Nashville, Tennessee, for the appellant, Tony Carruthers.1

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Elizabeth T. Ryan, Assistant Attorney General; William L. Gibbons, District Attorney General; and
John Campbell, Assistant District Attorney General, for the appellee, State of Tennessee.




         1
          The court thanks the petitioner’s counsel for their dedicated and exhaustive efforts on his behalf, especially
in view of the very large and complicated record in this matter.
                                            OPINION

              FACTS UNDERLYING THE PETITIONER’S CONVICTIONS

        The facts underlying the petitioner’s convictions and sentences are set forth in our supreme
court’s direct appeal opinion in this case:

                                         The Guilt Phase

               The proof introduced at the guilt phase of the trial showed that one of the
       victims, Marcellos Anderson, was heavily involved in the drug trade, along with two
       other men, Andre “Baby Brother” Johnson and Terrell Adair. Anderson wore
       expensive jewelry, including a large diamond ring, carried large sums of money on
       his person, and kept a considerable amount of cash in the attic of the home of his
       mother, victim Delois Anderson. When his body was discovered, Anderson was not
       wearing any jewelry and did not have any cash on his person. Anderson was
       acquainted with both defendants, and he considered Carruthers to be a trustworthy
       friend. The proof showed that Anderson’s trust was misplaced.

                In the summer of 1993 Jimmy Lee Maze, Jr., a convicted felon, received two
       letters from Carruthers, who was then in prison on an unrelated conviction. In the
       letters, Carruthers referred to “a master plan” that was “a winner.” Carruthers wrote
       of his intention to “make those streets pay me” and announced, “everything I do from
       now on will be well organized and extremely violent.” Later, in the fall of 1993,
       while incarcerated at the Mark Luttrell Reception Center in Memphis awaiting his
       release, Carruthers was assigned to a work detail at a local cemetery, the West
       Tennessee Veterans’ Cemetery. At one point, as he helped bury a body, Carruthers
       remarked to fellow inmate Charles Ray Smith “that would be a good way, you know,
       to bury somebody, if you’re going to kill them. . . . [I]f you ain’t got no body, you
       don’t have a case.”

               Smith also testified that he overheard Carruthers and Montgomery, who also
       was incarcerated at the Reception Center, talking about Marcellos Anderson after
       Anderson had driven Carruthers back to the Reception Center from a furlough.
       According to Smith, when Montgomery asked Carruthers about Anderson, Carruthers
       told him that both Anderson and “Baby Brother” Johnson dealt drugs and had a lot
       of money. Carruthers said he and Montgomery could “rob” and “get” Anderson and
       Johnson once they were released from prison.

             When Carruthers was released from the Department of Correction on
       November 15, 1993, he left the Reception Center with Anderson. Carruthers
       accompanied Anderson to Andre Johnson’s house, and received a gift of $200 cash
       from Anderson, Johnson, and Terrell Adair, who was present at Johnson’s house.


                                                -2-
       One month later, on December 15, 1993, Smith was released from the
Department of Correction. Upon his release, Smith warned Anderson and Johnson
of Carruthers’ and Montgomery’s plans to “get them.” According to Smith and
Johnson, Anderson did not take the warning or the defendants’ threats seriously.

        In mid-December 1993, Maze, his brother and Carruthers were riding around
Memphis together. They came upon Terrell Adair’s red Jeep on the street in front
of Delois Anderson’s home where a drive-by shooting had just occurred. Adair had
been injured in the shooting and was in the hospital. Jonathan “Lulu” Montgomery,
James Montgomery’s brother, was at the scene of the shooting, and he joined
Carruthers in the back seat of Maze’s car. According to Maze, Carruthers remarked
to Jonathan that, “it would be the best time to kidnap Marcellos,” and Jonathan
asked, “which one Baby Brother or Marcellos?” Carruthers then nudged
Montgomery with his elbow and said “it” was going to take place after James
Montgomery was released from prison. About two weeks later, on December 31,
Maze saw Carruthers loading three antifreeze containers into a car, and Carruthers
indicated to Maze that the containers were filled with gasoline.

         On January 11, 1994, James Montgomery was released from prison. After
his release, Montgomery told “Baby Brother” Johnson that he, not Johnson, was in
charge of the neighborhood. Montgomery said, “It was my neighborhood before I
left, and now I’m back and its my neighborhood again.” Montgomery asked Johnson
if he wanted to “go to war about this neighborhood.” When Johnson said, “no,”
Montgomery replied “You feeling now like I’m about to blow your motherf-----g
brains out” and “you all need to get in line around here or we’re going to war about
this.” Near the end of January or the first of February 1994, Johnson and Adair saw
the defendants sitting together in an older model grey car down the street from
Johnson’s mother’s home. It was late at night, between 11 p.m. and 1 a.m. When the
defendants approached Johnson and Adair, Montgomery asked why they thought he
was trying to harm them. Montgomery told them, “Look, I told you, we ain’t got no
problem with nobody in this neighborhood. We already got our man staked out. If
we wanted some trouble or something, we got you right now. We’d kill your whole
family.” Confirming Montgomery’s statement, Carruthers told them, “We already
got our man staked out. You all right. If it’s any problem, we’ll deal with it later.”
 Montgomery explained that he intended to take the “man’s” money and drugs, and
said, “if the police didn’t have no body, they wouldn’t have no case.”

       On February 23, 1994, Marcellos Anderson borrowed a white Jeep Cherokee
from his cousin, Michael Harris. Around 4:30 on the afternoon of February 24, 1994,
witnesses saw Marcellos Anderson and Frederick Tucker riding in the Jeep Cherokee
along with James and Jonathan Montgomery. About 5 p.m. that day, James and
Jonathan Montgomery and Anderson and Tucker arrived in the Jeep Cherokee at the
house of Nakeita Shaw, the Montgomery brothers’ cousin. Nakeita Shaw, her four


                                         -3-
children, and Benton West, also her cousin, were present at the house when they
arrived.

        The four men entered the house and went downstairs to the basement. A
short time later, James Montgomery came back upstairs and asked Nakeita Shaw if
she could leave for a while so he could “take care of some business.” Nakeita Shaw
told West that she thought “they” were being kidnapped, and then she left the house
with West and her children. West agreed to care for Nakeita Shaw’s children while
she attended a meeting.

        When Nakeita Shaw returned home after the meeting, she saw only
Carruthers and James Montgomery. Montgomery asked her to go pick up her
children and to “stay gone a little longer.” Nakeita Shaw returned home with her
children before 10 p.m. The Jeep Cherokee was gone, but James Montgomery and
Carruthers were still present at her home. Montgomery told Nakeita Shaw to put her
children to bed upstairs and remain there until he told her he was leaving. Sometime
later, Montgomery called out to Nakeita Shaw that he was leaving. She returned
downstairs and saw James Montgomery, Carruthers, and the two victims, Anderson
and Tucker, leave in the Jeep Cherokee. Prior to trial, Nakeita Shaw told the police
that Anderson’s and Tucker’s hands were tied behind their backs when they left her
house. While she admitted making this statement, she testified at trial that the
statement was false and that she had not seen Anderson’s and Tucker’s hands tied
when they left her home.

         In the meantime, around 8 p.m. on February 24, Laventhia Briggs telephoned
her aunt, victim Delois Anderson. When someone picked up the telephone but said
nothing, Briggs hung up. Briggs called “a couple of more times” but received no
answer. Briggs was living with Delois Anderson at the time and arrived at her aunt’s
home around 9:00 p.m. Although Delois Anderson was not home, her purse, car, and
keys were there. Food left in Anderson’s bedroom indicated that she had been
interrupted while eating. Briggs went to bed, assuming her aunt would return home
soon. A co-worker, whom Delois Anderson had driven home around 7:15 p.m., was
the last person to have seen her alive.

        Chris Hines, who had known the defendants since junior high school, testified
that around 8:45 p.m. on February 24, 1994, Jonathan Montgomery “beeped” him.
Jonathan said, “Man, a n----r got them folks.” When Hines asked, “What folks?”
Jonathan replied, “Cello and them” and said something about stealing $200,000.
Jonathan then indicated that he could not talk more on the telephone and arranged to
meet Hines in person. Jonathan arrived at Hines’ home at about 9:00 p.m. and told
him, “Man, we got them folks out at the cemetery on Elvis Presley, and we got
$200,000. Man, a n----r had to kill them folks.” At that point, James Montgomery
“beeped in” and talked with Jonathan. When the telephone call ended, Jonathan


                                        -4-
asked Hines to drive him to the cemetery. Hines refused, but he allowed Jonathan
to borrow his car, which Jonathan promised to return in an hour. When the car was
not returned, Hines called James Montgomery’s cellular telephone at around 11 p.m.
James told Hines that he did not know where Jonathan was, that Jonathan did not
have a driver’s license, and that the car should be returned by 4 a.m. because
Jonathan was supposed to drive James to his girlfriend’s house.

        The Jeep Cherokee that Anderson had borrowed was found in Mississippi on
February 25 around 2:40 a.m. It had been destroyed by fire. About 3:30 a.m., after
he was informed of the vehicle fire by law enforcement officials, Harris telephoned
Delois Anderson’s home, and Laventhia Briggs then discovered that neither her aunt
Delois nor her cousin Marcellos had returned home. Briggs filed a missing person
report with the police later that day.

        The Montgomery brothers and Carruthers did not return Hines’ car until
approximately 8:30 a.m. on February 25. The car was very muddy. Hines drove
James Montgomery and Carruthers to Montgomery’s mother’s home and then drove
away with Jonathan Montgomery. That morning Jonathan, whom Hines described
as acting “paranoid” and “nervous,” repeatedly told Hines that “they had to kill some
people.” About two hours later, James Montgomery and Carruthers came to Hines’
home looking for Jonathan. Hines advised Carruthers and James Montgomery that
he was celebrating his birthday, and he asked James Montgomery to give him a
birthday present. James agreed to give Hines twenty dollars after he picked up his
paycheck, and James also agreed to have Hines’ car washed immediately as a
birthday present.

        Hines, the Montgomery brothers, and Carruthers drove to a carwash, and
James Montgomery paid an unidentified elderly man to clean the car. The man
cleaned the interior of the car and the trunk of the car. Neither Carruthers nor James
Montgomery supervised the cleaning of the car. After Jonathan Montgomery
abruptly left the carwash, Carruthers and James Montgomery asked Hines what
Jonathan had told him, but Hines did not tell them. Several days later James
Montgomery came to Hines’ home and offered Hines an AK-47 assault rifle because
Montgomery said he had “heard that Hines was into it with some people on the
street.” James Montgomery told Hines the rifle had “blood on it.” Hines testified
that he interpreted this statement to mean that someone had been shot with the
weapon.

        On March 3, 1994, about one week after a missing person report was filed on
Delois and Marcellos Anderson, Jonathan Montgomery directed Detective Jack Ruby
of the Memphis Police Department to the grave of Dorothy Daniels at the Rose Hill
Cemetery on Elvis Presley Boulevard. Daniels’ grave was located six plots away
from the grave site of the Montgomery brothers’ cousin. Daniels had been buried on


                                         -5-
February 25, 1994. Pursuant to a court order, Daniels’ casket was disinterred, and
the authorities discovered the bodies of the three victims buried beneath the casket
under several inches of dirt and a single piece of plywood.

        An employee of the cemetery testified that a pressed wood box or vault had
been placed in Daniels’ grave during working hours on February 24 and that it would
have taken at least two people to remove the box. Daniels’ casket had been placed
in the grave inside the box on February 25, and, according to Dr. Hugh Edward
Berryman, one of the forensic anthropologists who assisted in the removal of the
bodies from the crime scene, there was no evidence to suggest that Daniels’ casket
had been disturbed after she was buried. Thus, it can be inferred that the bodies of
the three victims were placed in the grave and covered with dirt and a piece of
plywood prior to the casket being placed in the grave.

        Dr. O.C. Smith, who helped remove the bodies from the grave and who
performed autopsies on the victims, testified that, when found, the body of Delois
Anderson was lying at the bottom of the grave and the bodies of the two male victims
were lying on top of her. The hands of all three victims were bound behind their
backs. Frederick Tucker’s feet were also bound and his neck showed signs of
bruising caused by a ligature. A red sock was found around Delois Anderson’s neck.
Marcellos Anderson was not wearing any jewelry. Dr. Smith testified that Delois
Anderson died from asphyxia caused by several factors: the position of her head
against her body, dirt in her mouth and nose, and trauma from weight on her body.
Frederick Tucker had received a gunshot wound to his chest, which would not have
been fatal had he received medical care. He had also suffered injuries from blunt
trauma to his abdomen and head resulting in broken ribs, a fractured skull, and a
ruptured liver. Dr. Smith opined that Tucker was shot and placed in the grave, where
the force of compression from being buried produced the other injuries and, along
with the gunshot wound, caused his death. According to Dr. Smith, Marcellos
Anderson had been shot three times: a contact wound to his forehead that was not
severe and two shots to his neck, one of which was also not serious. However, the
gunshot causing the other neck wound had entered Anderson’s windpipe and severed
his spinal cord, paralyzing him from the neck down. This wound was not
instantaneously fatal. Anderson had also suffered blunt trauma to his abdomen from
compression forces. Dr. Smith opined that each victim was alive when buried.

        Defendant James Montgomery presented no proof. Carruthers, acting pro se,
called several witnesses to rebut the testimony offered by the State, primarily by
attacking the credibility of the State’s witnesses.

       A health administrator at the Mark Luttrell Reception Center testified that,
because of an injury to his arm, Carruthers had been given a job change on October
6, 1993, and had not worked at the cemetery after that date. Another official at the


                                        -6-
Reception Center testified that Carruthers was not released on furlough after
Montgomery arrived at the Reception Center on November 4, 1994. This proof was
offered to impeach Smith’s testimony that Montgomery and Carruthers discussed
robbing and getting Marcellos Anderson after Anderson drove Carruthers back to the
Reception Center following a furlough. An investigator appointed to assist
Carruthers with his defense testified that he had interviewed Maze, who admitted he
did not know anything about the “master plan” to which Carruthers referred in the
letters until Carruthers was released from prison. On cross-examination, the
investigator admitted that Maze said that when he was released from prison,
Carruthers had explained that the master plan involved kidnapping Marcellos
Anderson. Carruthers’ brother and another witness testified that Jonathan
Montgomery was not at the scene of the drive-by shooting involving Terrell Adair.
This proof was offered to impeach Maze’s testimony that Carruthers and Jonathan
Montgomery discussed kidnapping Marcellos on the day that Terrell Adair was shot.
Another witness, Aldolpho Antonio James testified that he and Carruthers had been
visiting a friend between the hours of 1:00 a.m. and 2:00 a.m. the day before these
homicides were first reported on the news. This testimony was offered to provide at
least a partial alibi for Carruthers for the early morning hours of February 25, 1994.
However, on cross-examination, James admitted that he did not know the exact date
he and Carruthers had been together.

        Carruthers also called Alfredo Shaw as a witness. After seeing a television
news report about these killings in March of 1994, Alfredo Shaw had telephoned
CrimeStoppers and given a statement to the police implicating Carruthers. Alfredo
Shaw later testified before the grand jury which eventually returned the indictments
against Carruthers and Montgomery. Prior to trial, however, several press reports
indicated that Alfredo Shaw had recanted his grand jury testimony, professed that the
statement had been fabricated, and intended to formally recant his grand jury
testimony when called as a witness for the defense. Therefore, when Carruthers
called Alfredo Shaw to testify, the prosecution announced that if he took the stand
and recanted his prior sworn testimony, he would be charged with and prosecuted for
two counts of aggravated perjury. In light of the prosecution’s announcement, the
trial court summoned Alfredo Shaw’s attorney and allowed Alfredo Shaw to confer
privately with him. Following that private conference, Alfredo Shaw’s attorney
advised the trial court, defense counsel, including Carruthers, and the prosecution,
that Alfredo Shaw intended to testify consistently with his prior statements and grand
jury testimony and that any inconsistent statements Alfredo Shaw had made to the
press were motivated by his fear of Carruthers and by threats he had received from
him.

        Despite this information, Carruthers called Alfredo Shaw as a witness and as
his attorney advised, Shaw provided testimony consistent with his initial statement
to the police and his grand jury testimony. Specifically, Alfredo Shaw testified that


                                         -7-
he had been on a three-way call with Carruthers and either Terry or Jerry Durham,
and during this call, Carruthers had asked him to participate in these murders, saying
he had a “sweet plan” and that they would each earn $100,000 and a kilogram of
cocaine. Following his arrest for these murders, Carruthers was incarcerated in the
Shelby County Jail along with Alfredo Shaw, who was incarcerated on unrelated
charges. Carruthers and Alfredo Shaw were in the law library when Carruthers told
Alfredo Shaw that he and some other unidentified individuals went to Delois
Anderson’s house looking for Marcellos Anderson and his money. Marcellos was
not there when they arrived, but Carruthers told Delois Anderson to call her son and
tell him to come home, “it’s something important.” When Anderson arrived, the
defendants forced Anderson, Tucker, who was with Anderson, and Delois Anderson
into the jeep at gunpoint and drove them to Mississippi, where the defendants shot
Marcellos Anderson and Tucker and burned the jeep. According to Alfredo Shaw,
the defendants then drove all three victims back to Memphis in a stolen vehicle.
Alfredo Shaw testified that, after they put Marcellos Anderson and Tucker into the
grave, Delois Anderson started screaming and one of the defendants told her to “shut
up” or she would die like her son and pushed her into the grave. Carruthers also told
Alfredo Shaw that the bodies would never have been discovered if “the boy wouldn’t
have went and told them folks.” Carruthers told Alfredo Shaw that he was not going
to hire an attorney or post bond because the prosecution would then learn that the
murders had been a “hit.” Carruthers told Alfredo Shaw that Johnson also was
supposed to have been “hit” and that Terry and Jerry Durham were the “main people
behind having these individuals killed.” Carruthers said that the Durhams wanted
revenge because Anderson and Johnson had previously stolen from them.

       In response to questioning by Carruthers, Alfredo Shaw acknowledged that
he had told the press that his statement to police and his grand jury testimony had
been fabricated, but said he had done so because Carruthers had threatened him and
his family. According to Alfredo Shaw, one of Carruthers’ investigators had
arranged for a news reporter to speak with him about recanting his grand jury
testimony.

        As impeachment of his own witness, Carruthers called both Jerry and Terry
Durham, twin brothers, as witnesses. The Durhams denied knowing Alfredo Shaw
and said they had never been party to a three-way telephone call involving Alfredo
Shaw and Carruthers. Carruthers also called attorney AC Wharton who testified that
he was initially retained by Carruthers’ mother to represent her son on these murder
charges, but was required to withdraw because of a conflict of interest. This
testimony was offered to impeach Alfredo Shaw’s statement that Carruthers had said
he was not going to hire an attorney or post bond. Finally, Carruthers called an
administrative assistant from the Shelby County jail who testified that jail records,
indicated that Alfredo Shaw was not in the law library at the same time as Carruthers
in either February or March of 1994. According to jail records, Alfredo Shaw was


                                         -8-
in protective custody for much of that time and, as a result, would have been escorted
at all times by a guard. However, on cross-examination, this witness admitted that
the jail records regarding the law library were not always complete or accurate and
that Alfredo Shaw had been housed outside of protective custody from mid-March
to early April 1994 which would have afforded him the opportunity to interact with
Carruthers. The record reflects that Alfredo Shaw came forward and provided a
statement to police on March 27, 1994 and that the indictments were returned on
March 29, 1994.

       Based upon this proof, the jury found each defendant guilty beyond a
reasonable doubt of three counts of first degree murder, three counts of especially
aggravated kidnapping, and one count of especially aggravated robbery.

                               The Sentencing Phase

       The trial proceeded to the sentencing phase. The State relied upon the proof
presented during the guilt phase of the trial and also introduced evidence to show that
Carruthers had been previously convicted of aggravated assault and that James
Montgomery had two previous convictions for robbery with a deadly weapon and one
conviction for assault with intent to commit robbery with a deadly weapon. The
proof showed that Montgomery was only seventeen years old at the time he
committed these previous offenses and that all of these previous convictions arose
from a single criminal episode.

        The State also recalled Dr. Smith who testified that none of the victims died
instantaneously and that all suffered as a result of their separate injuries and being
buried alive. Although Anderson was paralyzed below his chest, Dr. Smith testified
that he would have felt some of the effects of the trauma to his airway and
particularly his windpipe, which is according to Dr. Smith, a very painful injury.
According to Dr. Smith, the bullet wound to Anderson’s head would not have been
fatal had he received proper medical attention and would not necessarily have caused
unconsciousness. In addition, Anderson would have been able to breathe after the
spinal cord wound, but the wound would have bled into his airway and his lungs,
making breathing very difficult. Dr. Smith said that Anderson literally would have
been “drowning on his own blood.”

         With respect to Frederick Tucker, Dr. Smith testified that the gunshot wound
to his chest fractured two ribs and pierced his lung, but would not have been fatal had
he obtained medical treatment. Because the wound bled into Tucker’s lungs and
abdominal cavity, Dr. Smith testified that Tucker also was “breathing blood” and
“starving for oxygen.” Tucker also had multiple internal injuries, according to Dr.
Smith, that resulted from some weight being placed on his body. However, Dr.
Smith opined that neither the weight of Anderson’s body alone, nor the weight of


                                         -9-
Anderson’s body combined with the plywood and dirt would have produced the
extensive internal injuries sustained by Tucker and that some additional weight or
force had been applied to his body.

        Dr. Smith testified that Delois Anderson also had sustained several injuries,
including a scalp tear on the back of her head inflicted two to six hours before her
death, an injury to her forehead consistent with her position in the grave, and injuries
to her neck consistent with manual strangulation. None of these injuries would have
caused death had she been afforded medical treatment. Dr. Smith testified that
Delois Anderson died from asphyxia caused by the position of her head against her
body, dirt in her mouth and nose, and trauma from weight on her body.

         . . . Nakeita Shaw said that she still loves Montgomery very much, and she
asked the jury to spare his life. Montgomery’s aunt, Mattie Calhoun, also testified
on his behalf. Calhoun said that Montgomery was an average student, that he had a
very poor relationship with his father, that another man had helped to rear
Montgomery when his father abandoned him at age five or six, and that this
individual had died in 1986. Calhoun told the jury that the prosecution had the
“wrong people” and begged the jury to spare Montgomery’s life. Lastly,
Montgomery testified on his own behalf about how he and his brothers and sisters
were raised by his mother in Memphis and about how he last saw his father, who was
still alive, when he was five years old. He testified that he had spent slightly over
nine years in the penitentiary for previous convictions, that he had a job when he was
released in January 1994, and that at the time of these crimes his ten-year-old son was
living with him. Montgomery proclaimed his innocence and asked the jury to spare
his life.

        Carruthers presented the testimony of Bishop Richard L. Fiddler, who had
been involved in prison ministry for twenty years and had visited Carruthers while
he was incarcerated awaiting trial. Fiddler believed that Carruthers was honest and
straightforward, was “a person of quality and worth,” and was very upset about the
victims’ deaths. According to Fiddler, Carruthers viewed the trial as his opportunity
to be vindicated. Fiddler asked the jury to spare Carruthers’ life. Carruthers’ sister,
Tonya Yvette Miller, a counselor at the Shelby County adult offender center, testified
that their mother raised four children on her own in one of the worst housing projects
in Memphis and that, as the oldest son, Carruthers was the “man of the household.”
Miller admitted that her brother had fallen into bad company and had a hot temper
but testified that he never planned to do anything wrong but acted out of “anguish
and anger.” She also stated that her brother had been raised to tell the truth. Miller
told the jury that if she believed her brother had committed these crimes she would
be the first person to say that he deserved the death penalty, but Miller said that
Carruthers was innocent and that, therefore, he “does not deserve the death sentence.”
Testifying on his own behalf, Carruthers asserted that he was innocent of the crimes


                                         -10-
        and did not deserve to die. He said he would not have killed his friend because he
        “wasn’t raised like that.”

                                            Jury Findings

                Based on this proof, the jury found the following aggravating circumstances
        as to each defendant on each of the three murder convictions: (1) “[t]he defendant
        was previously convicted of one (1) or more felonies, other than the present charge,
        whose statutory elements involve the use of violence to the person;” (2) “[t]he
        murder was especially heinous, atrocious or cruel in that it involved torture or serious
        physical abuse beyond that necessary to produce death;” (3) “[t]he murder was
        committed while the defendant was engaged in committing, or was an accomplice in
        the commission of, or was attempting to commit, or was fleeing after committing or
        attempting to commit, any first degree murder, arson, rape, robbery, burglary, theft,
        kidnapping, aircraft piracy; or unlawful throwing, placing or discharging of a
        destructive device or bomb;” (4) “[t]he defendant committed mass murder, which is
        defined as the murder of three (3) or more persons within the state of Tennessee
        within a period of forty-eight (48) months, and perpetrated in a similar fashion in a
        common scheme or plan.” Tenn. Code Ann. § 39-13-204(2), (5), (7), and (12) (Supp.
        1994). Finding that these aggravating circumstances outweighed mitigating
        circumstances beyond a reasonable doubt, the jury imposed the death sentence as to
        each defendant for each of the three murder convictions.

Carruthers, 35 S.W.3d at 524-32 (footnotes omitted).

                           FORFEITURE OF RIGHT TO COUNSEL

        The present case is unique in that the petitioner, a capital defendant, was required to represent
himself at trial. In its direct appeal opinion, our supreme court detailed the circumstances that led
to the petitioner’s self-representation. Because these circumstances are pertinent to an understanding
of the petitioner’s current claims of ineffective assistance of pretrial and appellate counsel, we again
quote extensively from our supreme court’s direct appeal opinion:

                                       Forfeiture of Counsel
                 We begin our analysis of this issue by summarizing the events that
        culminated in Carruthers being required to represent himself at trial. As previously
        stated, these crimes occurred on February 24 or 25, 1994. Carruthers’ family initially
        retained AC Wharton, Jr., to represent him. Wharton was allowed to withdraw on
        March 19, 1994, because of a conflict of interest. On May 31, 1994, the trial court
        appointed Larry Nance to represent Carruthers. The State filed a notice of intent to
        seek the death penalty on July 8, 1994. At a hearing held on July 15, 1994, the trial
        court scheduled a pre-trial motions hearing for September 30, 1994 and set the case
        for trial on February 20, 1995. Carruthers was present at this hearing and asked the


                                                  -11-
trial court, “I’d like to know why this is being dragged out like this. I asked Mr.
Nance if we can go forward with a motion of discovery and he’s asking for a reset.
And I’d like to know why.” Nance informed the court that he was planning to visit
the prosecutor’s office later in the week to review the discoverable materials and
evidence. The trial judge then advised Carruthers in pertinent part as follows:

                [G]iven the fact that the trial isn’t until February, we’re setting
       the next Court date in September for the arguing of motions.
       Between now and September, your attorney and the attorneys
       representing your two co-defendants can get with the prosecutors and
       can obtain their discovery. They’re all excellent attorneys. And
       they’ll all do that. And once they’ve obtained the discovery, they’ll
       meet with their clients and they’ll file appropriate motions, which will
       be heard on September 30th, which will still be well in advance of the
       trial date, which will give everyone ample time to then evaluate the
       case, after the motions have been heard and ruled on. So given the
       fact that we can’t get a three-defendant capital case that’s still in the
       arraignment stage to trial any earlier than February, there’s plenty of
       time for your attorneys to meet with the prosecutors, get the
       discovery, meet with the clients, file motions, argue motions. Just
       because he hadn’t done it yesterday, because you want him to have it
       done yesterday, doesn’t mean that he’s not working on your case
       diligently and properly. He’ll have everything done well in advance
       of the next Court date. And so, you know, he may not do it the very
       moment you want it done, but you’re going to have to work with him
       on that because there’s ample time for him to get it done.

        On August 12, 1994, the trial court appointed Craig Morton to assist Nance.
When the pre-trial motions hearing convened on September 30, 1994, all defense
attorneys involved in the case requested a continuance until November 14, 1994 so
that additional pre-trial motions could be filed. The trial judge agreed to continue the
hearing and also indicated that, where appropriate, a pre-trial motion filed on behalf
of one defendant would be applied to all defendants without a specific request.

        Because the trial judge had received “an abundance of correspondence from
both Mr. Montgomery and Mr. Carruthers expressing concern about the pretrial
investigation that has been conducted by their attorneys,” the defendants were
brought into open court and advised of the continuance. The trial judge then asked
the attorneys to “state, for the record, the work that they’ve done and the work they
intend to continue doing on behalf of their client.” Each team of defense lawyers
reported to the trial judge on the work that had been completed and on the work they
intended to complete in the following days.



                                          -12-
        In particular, Nance indicated that he had inspected a majority of the physical
evidence, filed six or seven motions, issued subpoenas for approximately eight
witnesses, interviewed several of the one-hundred witnesses listed by the State, met
with Carruthers in lock-up at the courtroom on two separate occasions, met with
Carruthers’ family, and spent approximately twenty-five hours on the case. Nance
admitted that “some enmity” had developed between him and Carruthers, but
indicated that he believed the problem could be resolved.

         Carruthers also was allowed to voice his complaints about his attorneys on
the record, and his primary complaint was that his attorneys had not met with him as
often as he had expected. After hearing the comments of both Nance and Carruthers,
the trial judge concluded as follows:

       in my opinion, what has been done thus far in this case, given the fact
       that there are still six more weeks before the next motion date, and
       then a full three months beyond that before the trial date, is
       appropriate and well within the standards of proper representation.

       On October 21, 1994, the trial court approved payment for investigative
services for Carruthers and authorized competency evaluations for both defendants.
Morton informed the trial court that the investigator, Arthur Anderson, had attempted
twice to meet with Carruthers at the Shelby County jail and that Carruthers had
refused to meet with him on both occasions.

        On November 14, 1994, Carruthers filed his first motion for substitution of
counsel. Four days later, on November 18, Morton asked the trial court to appoint
a different investigator who would take a more aggressive approach. The trial court
agreed to appoint a new investigator and continued the hearing date on the pre-trial
motions until December 16, 1994. On November 23, 1994, Morton advised the trial
court that he had retained the services of Premier Investigation.

        Although the record does not reflect that a hearing was held, the trial court
allowed Nance to withdraw from representing Carruthers on December 9, 1994.
According to statements made by the trial court at a later hearing, Nance was allowed
to withdraw because of “personal physical threats” made by Carruthers that escalated
to the point that Nance did not “feel comfortable or safe, personally safe, in
continuing to represent Mr. Tony Carruthers.”

         Coleman Garrett was appointed to replace Nance and represent Carruthers
along with Morton. The trial judge also authorized James Turner, a third attorney,
to assist the defense as an investigator. Both counsel and Carruthers continued to file
pre-trial motions. Some of these motions were heard on December 16, 1994, and
another hearing was scheduled for January 30, 1995. On that date, Garrett and


                                         -13-
Morton appeared and presented argument on over seventeen motions. At this
hearing, the trial judge agreed to reschedule the trial from February of 1995 to
September 5, 1995. At a hearing on May 1, 1995, Garrett and Morton presented
argument on several more pre-trial motions including a motion to dismiss the
indictments, a motion to sever, and a request for expert services to analyze an
audio-tape of Nakeita Shaw’s statement. On May 5, investigator/attorney James
Turner was allowed to withdraw because he was a solo practitioner and could not
maintain his practice and effectively perform the investigation needed on the case.
However, the trial court appointed another attorney, Glenn Wright, to act as
investigator. On June 2, 1995, Garrett again argued that the indictments should be
dismissed due to Shaw’s allegedly false testimony before the grand jury.

        On June 23, 1995, Garrett, Morton, and Wright sought and were granted
permission to withdraw by the trial court. The record reflects that Carruthers also
filed a motion for substitution of counsel. At a hearing on July 27, 1995, the trial
court appointed William Massey and Harry Sayle to represent Carruthers. During
this hearing, the trial judge commented as follows:

               All right. I understand that these three defendants are on trial
       for their lives and that these are the most serious of charges and that
       they are all concerned that they are well represented and properly
       represented, and it’s everyone’s desire to see to it that they are well
       represented and properly represented. And toward that end, efforts
       are being made that they are represented by attorneys that have
       enough experience to handle this type of case and by attorneys that
       can establish a rapport with their clients that would allow them to
       represent their clients well.

               We have gone through several attorneys now in an effort to
       accommodate the defendants’ requests in that regard, but at some
       point--and in my opinion, each of the attorneys and each of the
       investigators that has represented these defendants that has been
       relieved have been eminently qualified to do the job, but I have
       allowed them to be relieved for one reason or another.

                I want the record to be perfectly clear at this point because of
       some suggestions that have already been raised by some of the
       correspondence that I have received from Mr. Carruthers, and all of
       it, by the way, will be made a part of the record. But Mr. Carruthers
       has suggested, in his correspondence, that some of the previous
       attorneys have been relieved because they weren’t capable or
       competent to do the job. And that is, in my opinion, at least--my
       humble opinion as the judge in this case--absolutely and totally an


                                         -14-
inaccurate statement. The attorneys that have been relieved thus far
have been fully capable and fully competent and had been doing an
outstanding job, but for a variety of reasons, I’ve allowed them to
withdraw from the case.

                          * * * * * *

        Mr. Carruthers has raised, through his correspondence, and
apparently through direct communication with his previous attorneys,
certain matters that are pretty outrageous suggestions, but because of
the nature of the matters that he’s raised, the attorneys that
represented him previously felt that an irreparable breach had
occurred between their ability--between Mr. Carruthers and
themselves--effecting their ability to continue to represent them. And
at some point--and that could well have been the point, but it wasn’t.
But at some point these matters that are raised by the defendants
cannot continue to be used to get new counsel because it gets to be a
point where they’re--it’s already well beyond that point, but,
obviously, at some point, gets to the point where they’re manipulating
the system and getting what they want--Mr. Carruthers, sit still,
please, or you can sit back there--gets to the point where they’re
manipulating the system and getting trial dates and representation
that they want and are calling the shots. That’s another matter that’s
been raised by Mr. Carruthers in some of his correspondence, that he
wants his attorneys to know that he’s the man calling the shots in this
case, and he’s the man to look to.

         Well, of course, again, it’s a free country, and he can say
whatever he wants, and he can think whatever he wants, but as far as
I’m concerned--and this applies to all three defendants and any
defendants that come through this court that are represented by
counsel--and this gets back to what Mr. McLin alluded to earlier--the
attorneys are calling the shots in this case. They are trying the case
except for certain areas where the defendant has the exclusive and
final say, such as areas of whether he wants to testify or not and that
sort of thing. The attorneys are in here representing these clients and
will do so to the best of their ability. They are the ones who have
been to law school. They are the ones that have been through trial
many times before, and they’re the ones that are here for a reason, and
that reason is to represent these individuals. And, so you know, if
there’s a conflict between the attorney and client with regard to how
to proceed in the case, you all resolve it as best you can, but
ultimately the attorney is trying the case. And, you know, we don’t


                                 -15-
pull people in off the sidewalk to try these cases, and the reason we
don’t is because of certain things that they need to learn and certain
experiences they need to have professionally before they’re prepared
to try these cases. So they’re here for that reason and for that
purpose.

                           * * * * * *

        So that gets me to the reason for our being here. Because of
the matters raised by Mr. Carruthers, I have granted the request of
his previous two attorneys and investigator reluctantly because, in my
opinion, they were doing an outstanding job of representing Mr.
Carruthers and his interests.

                            * * * * * *

        Because of the most recent rash of allegations raised by Mr.
Carruthers in his many letters that he’s sent me--I assume he’s sent
copies of the letters to his counsel and to others, but I’ve certainly got
them, and they will be made a part of the record. And because of the
types of things he alleged in those letters and the position that it put
his previous attorneys in, and their very, very strong feelings about
not continuing to represent Mr. Carruthers under those circumstances,
I have reluctantly agreed to let them withdraw.

       And in an effort again to get attorneys who I’m satisfied have
the experience and the willingness to handle a case of this
seriousness, I have approached and am inclined to appoint Mr. Harry
Sayle, who is out of town this week and couldn’t be here today but
who indicated he would be willing to take the case on, and Mr. Bill
Massey, to represent Mr. Carruthers.

                           * * * * * *

        And as I have stated, I’m running out of patience with regard
to these different issues--and I use that word advisedly--being raised
by the clients with regard to any objections they have with regard to
their attorneys. And as far as I’m concerned, these are the attorneys
that will represent these men at trial. It’s going to have to be one
gigantic conflict--one gigantic and real proven, demonstrated conflict
before any of these men will be relieved from representation in this
case. There will be no more perceived conflicts, no more unfounded,
wild allegations raised through correspondence, no more


                                  -16-
       dissatisfaction with how my attorney is handling my case for anybody
       to be relieved in this case.

              These are the attorneys, gentlemen. You either work with
       them or don’t. It’s up to you. But they’re the men that are going to
       be representing you at trial.

(Emphasis added.) Consistent with prior practice, the trial court approved an initial
$1000 expenditure for investigative services for Carruthers’ newly appointed defense
team and conditioned further funding upon a specific showing of necessity by the
investigator. Massey indicated that he preferred to use his own investigator rather
than an attorney; therefore, Arthur Anderson, who previously had been employed on
the case, was retained.

        The trial court approved additional funding for investigative services on
August 11, August 31, and again on September 27, 1995. Also, due to his recent
appointment to the case, Massey requested and was afforded a trial continuance until
January 8, 1996. Like previous counsel, Massey and Sayle filed many pre-trial
motions on behalf of Carruthers. By November 17, 1995, Massey informed the trial
court that all necessary and appropriate pre-trial motions had been filed.

          However, about a month later, on December 19, 1995, Massey filed a motion
requesting permission to withdraw as counsel. As grounds for the motion, Massey
stated that his relationship with Carruthers had “deteriorated to such a serious degree
that [counsel] can not provide effective assistance as required by state and federal
law. . . . Counsel’s professional judgment cannot be exercised solely for the benefit
of Defendant, as counsel fears for his safety and those around him.” Attached to the
motion were several letters Carruthers had sent to Massey, both at his home and at
his office in late November and early December of 1995. In the letters, Carruthers
accused Massey of lying, and of being on drugs, threatened counsel, and expressed
overall dissatisfaction with counsel’s handling of the case. Massey made the
following statements to the trial court at the hearing on his motion to withdraw:

       I would just say that in 15 years of practicing law, I have never ever
       made a motion of this nature. I have never–I’ve never found it
       difficult to advocate on behalf of a case. I wouldn’t find it difficult
       to advocate on behalf of this case. I do at this point, however, find it
       very difficult to advocate on behalf of Mr. Carruthers. And that is
       simply because he’s made it that way. If I were receiving letters that
       merely stated I was incompetent and that I wasn’t handling his case
       right, and those type of letters--we all get those time to time--I don’t
       mind those. Those don’t bother me. When I have letters that come
       to me that are threatening, when I have telephone calls that come to


                                         -17-
      my office that are threatening the safety of me and my staff and those
      around me, I have real problems with that. It’s gotten so bad, your
      Honor, that my secretary is having nightmares. The last call Mr.
      Carruthers made is Exhibit E to this verified motion. She called me
      in absolute tears crying uncontrollably, hysterically crying over his
      antics. That’s the same way he’s been doing me. I just haven’t
      broken down and started crying about it. But I do have very, very
      strong, such strong personal reservations as I have never experienced
      before as an advocate. Your honor, in advocating cases, particularly
      capital cases, I find the first thing I have to do to be persuasive is to
      believe. I have to believe and I have to feel. Because if I don’t
      believe and I don’t feel and I’m not sincere, I cannot impart that to a
      jury. They see my insincerity. They see just words, a parrott-like
      proficiency as opposed to feeling. They don’t act on that. They shut
      that out. That’s been my experience. And I don’t believe that that
      feeling, I know that I can’t advocate. I’ve lost my will to advocate on
      this case. I don’t have any doubt about that at this point. I don’t have
      any doubt. I’ll tell you as an officer of this court. I don’t have any
      doubt that would be a major problem. And despite Mr. Carruthers
      threats and antics, I care for the integrity of the system. I care that
      his rights are protected even when he tries to destroy them himself
      and impair them. And I don’t know what the Court’s answer is. I
      know that the Court is in a very difficult position here. Obviously,
      it’s very clear what the ploy is. It’s very clear that we’re never going
      to get to trial like this. And if we do, then there’s going to be a record
      made for ineffective assistance of counsel. And they believe, Mr.
      Carruthers believes, that doing all of these things is going to make
      him a record as opposed to doing things from a legal standpoint in the
      courtroom. There are motions, objections at trial and through the
      proper avenues that the courts of appeals will recognize as a legal
      basis for a reversal. But we’ve gotten outside the legal area in this
      case and we’ve gone into the area of intimidation, threats.

(Emphasis added.) Despite Massey’s argument, the trial judge denied Massey’s
motion, stating as follows:

             With regard to Mr. Massey’s concerns, I certainly believe that
      everything Mr. Massey has stated in his motion is factually accurate
      and correct. I don’t have any reason to doubt that his secretary
      received the phone call that she says she received in the memo she
      prepared, or that any of these other things transpired. But I do think
      and I do agree with Mr. Massey’s characterization that these efforts
      by Mr. Carruthers are a part of an overall ploy on his part to delay


                                        -18-
       the case forever until something happens that prevents it from being
       tried.

                                 * * * * * *

               In my opinion, to try to make the record reflect as clearly and
       accurately as possible the fact that the system is doing everything it
       can to make sure that Mr. Carruthers is properly and thoroughly
       represented in this case. And Mr. Carruthers may step out to the
       back. He just was pointing to Mr. Massey with some sort of
       threatening gesture. And he’s going to sit in the back for the
       remainder of this hearing. Put him in the back room and keep him
       back there. Lock the door. Mr. Montgomery, you will join him in a
       minute if you choose to conduct yourself in that manner as well. The
       system has done all it can, in my opinion, to make sure that Mr. Tony
       Carruthers is well represented. And I’ve tried to be as patient as I
       can be in listening to the concerns of defense counsel and
       investigators in making sure that no conflict existed in the
       representation of either of these men. The specific reasons, the
       narrow specific reasons for the excusal of the previous attorneys and
       investigators differ a little bit from those complaints that Mr. Massey
       has raised today. And so when Mr. Massey says ‘[t]hat just because
       I’m the 4th or 5th attorney in line doesn’t mean that I now have to be
       stuck, in effect, in representing him just because others have been
       relieved and the Court is anxious to get the case tried. My complaints
       are as valid as theirs were. And if they were relieved, then I should
       be relieved as well.’ And I understand that position. But first of all
       I’ll respond to that by saying their complaints were a little bit
       different, and I’m not going to go through them on the record now.
       The record is clear in those instances. One envelope is sealed with
       several letters that will reveal what those complaints were and the
       complaints from attorneys prior to that were a little bit different in
       nature. Not to minimize the seriousness of Mr. Massey’s complaints,
       but those complaints were a little bit different. And so it[’]s not that
       he just happens to be the 5th attorney in line, and he’s the one that is
       going to quote, get stuck, representing Mr. Carruthers. Their
       complaints were a little bit different. And factually there are some
       distinctions that can be drawn between the complaints that they had
       and the complaints that you’ve voiced.

(Emphasis added.) The trial court also emphasized that Carruthers’ ploy had become
more apparent over the course of the proceedings.



                                        -19-
       With the very first set of attorneys I tried to give Mr. Carruthers the
       benefit of the doubt and excused them for reasons similar to yours,
       but a little bit different. With the second set of attorneys I tried to
       give Mr. Carruthers the benefit of the doubt and excuse them for
       reasons similar to yours, but a little bit different. Now that we’re in
       the third set of attorneys, the ploy is much more apparent than it was
       with the first set of attorneys. Although, it was somewhat apparent
       to any of us who have been in these courts for many, many years as
       we all have been. Not wanting to jump to any conclusions or not give
       him the benefit of the doubt, the first and second sets of attorneys
       were excused. But now that we’re into the third set of attorneys the
       ploy is much more apparent and, therefore, I'm much less receptive
       to these sorts of arguments than I was a year ago when the first set
       of attorneys came in wanting to be relieved.

(Emphasis added.)

         Finally, in response to counsel’s comment that Carruthers should just go “pro
se,” the trial court concluded that it should refuse “to force a man to go pro se in a
capital case if he doesn’t want” and observed that Carruthers had never asserted his
right of self-representation. Although Massey’s motion to withdraw was denied, the
trial judge granted his request for additional funds for further investigation and for
hiring a mitigation specialist.

        On January 2, 1996, six days before the trial was scheduled to begin, Massey
renewed his motion to withdraw. Massey informed the trial court that he had
continued to receive threatening letters at his home and was concerned for his
daughter’s safety because Carruthers had described the car she drove. Massey
indicated that he cared more about Carruthers’ right to a fair trial than did Carruthers
himself, but given the recent and ongoing threats, Massey declared, “I don’t want to
represent this man. I can’t represent him. I won’t represent him.”

         At this hearing, the prosecution took the position that Massey should not be
allowed to withdraw because the defendant was simply manipulating the system in
an attempt to delay his trial. The State pointed out that the case had been pending for
almost two years and each time a trial date drew near Carruthers would increase his
letters and efforts to alienate his attorneys either through written or verbal personal
attacks or threats. The State urged the trial court to deny the motion to withdraw and
proceed to trial:

       [I]f a defendant, Your Honor, can threaten the system, if he can
       manipulate the system by threats, by letters, I’m not sure if that’s
       what the makers of the constitution meant when they sat in


                                         -20-
       Philadelphia and they said, look, let’s let every defendant have a fair
       trial. Let’s let him have a lawyer. Let’s let a jury be over here. Let’s
       let him have a judge; that’s fair. Let’s let no man be accused of a
       crime, will not go to trial, unless he receives a fair trial. Let no man
       be convicted--but the framers of the constitution, Your Honor, had
       not met Tony Carruthers.

         After considering the comments of counsel, the trial judge briefly recounted
the history of the case and again emphasized that, in his opinion, all of the attorneys
appointed for the defendant, including Massey and Sayle, were excellent trial lawyers
who had fully performed their duties with regard to Carruthers’ defense, including
filing all relevant motions and thoroughly pursing the investigation of the case. The
trial court then ruled on Massey’s motion to withdraw, stating as follows:

                Now, this is the way that the case is going to proceed on
       Monday. Mr. Massey is still on the case. He still represents Mr.
       Carruthers. If between now and Monday Mr. Carruthers chooses to
       discuss with Mr. Massey the case and to cooperate with Mr. Massey
       in his preparation of the defense in this case, then I’ll look to Mr.
       Massey to go forward in representing Mr. Carruthers. There have
       been disputes and conflicts between attorney and client before. This
       is not the first time that there has been a problem between attorney
       and client, and these types of problems can be repaired oftentimes.
       And differences can be patched up, and attorneys can go forward.
       And I would hope that that would be the case in this case. And I
       would hope that Mr. Carruthers would between now and Monday,
       work with Mr. Massey and Mr. Sayle in preparation for a trial. If Mr.
       Carruthers elects not to, however, he will go forward representing
       himself. This was raised on the 19th when Mr. Massey filed his
       motion to withdraw and we first heard it. At that time, I rejected the
       idea. I was reluctant to because I’ve never required an individual to
       go forward representing himself when he has not requested that. And
       I don’t like that idea, but I’ve given a lot of thought to that suggestion
       since the 19th. For the record, Mr. Massey called me shortly after our
       hearing on the 19th when he received some letters in the mail from
       Mr. Carruthers that dealt further--that he felt further undermined his
       ability to represent him. And I just want that on the record so there
       is no misunderstanding about that. But since the 19th, and after the
       phone call from Mr. Massey that I received, after the hearing on the
       19th, and after his request today, I’ve given it a lot of thought to what
       options were left, what options are still available in this case. And in
       my judgment, the only option that is still available if Mr. Carruthers
       chooses not to work with Mr. Massey and Mr. Sayle in going forward


                                         -21-
       with this case next Monday, is for him to represent himself. And I’ll
       provide him with a copy of the rules of Tennessee procedure, the
       rules of evidence. And he can sit at counsel table and voir dire the
       jury, and question witnesses, and give an opening statement, as any
       lawyer would, and he would be required to comply with all the rules
       as any lawyer would, if he chooses to go forward on his own. If he
       chooses to say nothing, then that’s his prerogative, and--But that’s
       what the situation will be next Monday, Mr. Carruthers. And the
       choice is yours. Again, the choice is yours. You have for the third
       time around an outstanding attorney representing you. And he’s here,
       and he’ll be available. If you choose to avail yourself of his services,
       he will represent you on Monday. If you choose not to, you can go
       forward representing yourself. If you go forward representing
       yourself, I will require Mr. Massey and Mr. Sayle to be available as
       elbow counsel so that at any recess or overnight, you can seek advice
       from them, and they can confer with you and advise you in any way
       that they deem appropriate. So if you elect not to have him represent
       you and you go forward representing yourself, they’ll be in the
       courtroom observing, and they’ll be available to offer advice and
       counsel to you at any recess, lunch break, overnight break. One of
       those two scenarios will occur next Monday. And again, it’s up to
       Mr. Carruthers because we’ve been through this now for many, many
       months and at this point in time, the case needs to go forward. There
       is no other reason for the case to be reset, no proof problems from one
       side or the other, no witness problems from one side or the other.
       The case is now set for the third time for trial. There is no extrinsic
       reason for an additional continuance. And--so Mr. Carruthers is
       going to have to decide in which manner he wishes to proceed on
       Monday, but the case will go forward on Monday. And I’ll hear back
       from Mr. Massey Monday morning with regard to whether he has
       been able to confer with his client and what the progress of that has
       been, and whether he feels that the progress has been such that it
       would allow him to go forward in representing Mr. Carruthers.

(Emphasis added.)

       The record reflects that at a hearing held the next day, January 3, 1996,
Carruthers was “glaring” at Massey while “gritting his jaw.” Upon observing
Carruthers’ conduct, the trial court once again cautioned the defendant as follows:

       And again, as I did yesterday, I want to remind Mr. Carruthers that
       if it is his decision not to proceed with Mr. Massey and to proceed
       pro se--just a minute. I’ll let you speak in a moment--then he needs


                                        -22-
       to understand that he will be held to the same standard that attorneys
       are held to during a trial. Rules of evidence, rules of procedure will
       apply. And he will need to familiarize himself as best he can with
       those procedures and those rules between now and trial date because
       in proceeding pro se, he will certainly be held to that same standard.
        Obviously, he realizes the charges that are pending and the potential
       for the imposition of the death penalty involved in this case. We’ve
       had numerous hearings and motions over the past fifteen or eighteen
       months, and all of those matters should be very apparent to Mr.
       Carruthers at this point in time.

Responding to the trial court’s admonition, Carruthers said he did not want Massey
representing him because Massey was on cocaine.

        Following this hearing, Massey filed an application for extraordinary appeal
in the Court of Criminal Appeals challenging the trial court’s ruling that he remain
on the case either as counsel or as advisory counsel. In an order dated January 8,
1996, the Court of Criminal Appeals held that Massey should be allowed to
immediately withdraw from further representation, stating:

               This Court is of the opinion that the attorney-client
       relationship which may have previously existed, has deteriorated until
       such a relationship does not exist between Carruthers and Mr.
       Massey. Also the circumstances of this case make it impossible for
       Mr. Massey to ethically represent Mr. Carruthers. Carruthers has
       proclaimed that he will do bodily harm to Massey. He has in essence
       and in fact threatened Massey with death. Carruthers, who has a
       history of violent conduct, is apparently a member of a gang. All of
       his correspondence to Massey carries a drawing of a lidless eye that
       watches from the top of a pyramid. Moreover, Massey’s family is
       filled with fear and anxiety due to the threats made to Massey; and
       Massey’s secretary, who has had dealings with Carruthers by
       telephone, likewise has fear and anxiety based upon her conversations
       with Carruthers and the threats made against Massey. Given these
       circumstances, Mr. Massey had no alternative but to seek permission
       to withdraw as counsel. He is supported in this endeavor by the
       Disciplinary Counsel for the Tennessee Supreme Court Office, which
       advised Massey that he was ethically required to withdraw as counsel,
       and, if the motion was denied he was required to seek relief in the
       appellate courts.

                                 * * * * * *



                                       -23-
                Given these facts and circumstances as well as the relevant
       provisions of the Code of Professional Conduct, which governs the
       conduct of lawyers in the State of Tennessee, Mr. Massey was
       entitled to be relieved as counsel of record for Mr. Carruthers. If
       there ever was an amicable attorney-client relationship, it was
       eradicated by Mr. Carruthers’ conduct in writing the letters
       aforementioned and threatening to do bodily harm to Mr. Massey the
       first time he saw him. Today, Mr. Massey and Mr. Carruthers are at
       odds and their differences are irreconcilable. Furthermore, Mr.
       Massey, who emphatically denied any misconduct or addiction to
       drugs, must attempt to protect his family, secretary, and himself from
       physical harm as well as protect himself from further disciplinary
       complaints.

       (Emphasis added.)

         The same day this order was filed, but before the trial judge had received the
order, a hearing was held in the trial court. After learning that Massey had received
seven more pieces of certified mail at his home since the hearing on January 2, and
after being advised by Massey that the difficulties with Carruthers had not improved,
the trial judge concluded that Carruthers,

       through his actions, through his accusations, and letters, he has forced
       himself into a situation where I have no option but to require that he
       proceed pro se. And so in deference to your request, I will go forward
       with my previous statement and that is that you and Mr. Sayle will
       remain as elbow counsel. Mr. Carruthers will represent himself.

        The trial court then reiterated, “[f]rom this point forward I’ll give Mr.
Carruthers the opportunity to speak on his own behalf at appropriate times. As I
indicated to him last week, he will be expected to comply with all of the rules of
procedure and evidence that an attorney would be required to comply with.”

       Upon hearing the trial court’s ruling, Carruthers claimed that he had
attempted to reconcile with Massey and complained that he was not qualified to
represent himself. The trial judge responded:

               Well, those are the perils in going forward pro se. And in my
       judgment, Mr. Carruthers, as I’ve said on several occasions, and I
       don’t intend to get back into a lengthy hearing on this issue at this
       time, but we’ve had two or three hearings already on this. In my
       judgment, and I understand you’re stating now that you don’t feel
       capable of going forward and representing yourself. But you need to


                                         -24-
        understand that in my judgment you have created this problem for
        yourself. You are the author of your own predicament by, in my
        opinion, sabotaging the representation of you by four previous
        attorneys. These are now your fifth and sixth attorneys. In my
        judgment, because of actions that you’ve taken over the past 18
        months, because of actions that you’ve taken, you are now in this
        situation. And so it may well be difficult for you to go forward in
        representing yourself, but this is the situation that you’ve created and
        you’re going to have to do the best you can, because there is virtually
        no option left at this point. To reset it again, history would should
        would only--would be a futile effort, because at the eleventh hour
        with the seventh and eighth attorneys representing you, there would
        be some other effort, in my opinion, some other manipulation on your
        part that would then cause those attorneys to come in and want to get
        off your case. And then we’d reset it and appoint the ninth and tenth
        attorneys, and the eleventh and twelfth. And there’d be no end to it.

                                    * * * * * *

                  And so we’re going forward and you’re going to represent
attorney.ourueld . rI tu nd ystunmay u’re lnh tv n n xv errig nn edhrough a voir dire process
        y I sn fe s an der o a d yo wel oa ae ee pe eo ce t
before. And that’s unfortunate. I wish you had cooperated and gotten along with Mr.
Nance a year and a half ago. He was an excellent attorney, has tried many, many
cases in these courts, serious difficult cases and done an excellent job. I wish you
had cooperated and gotten along with Coleman Garrett who, in my opinion, is one
of the best trial attorneys in this entire state. He’s tried many cases in this courtroom
and defended individuals remarkably well. I wish you had cooperated and gotten
along with Mr. Craig Morton and Mr. Glenn Wright, and Mr. Harry Sayle, and Mr.
William Massey, because I think it would’ve been in your best interest to have done
so. But it’s been obvious that you have not. And so for that reason we’re going
forward.

                                     * * * * * *

                It’s not easy to make this decision. It’s not a decision that I
        made lightly or take lightly. But I tell you what, if the record isn’t
        complete enough and replete enough with evidence of manipulative
        conduct and obstructionism, then I can’t imagine ever there being a
        record for the appellate courts in Tennessee that would meet that
        criteria.

(Emphasis added.)



                                            -25-
       After the trial court ruled, Carruthers offered to waive any conflict, to allow
Massey to continue representing him, to apologize to Massey, and to testify that the
accusations he had made against Massey were untrue. The trial court refused, finding
that Carruthers was merely using another tactic to delay the proceeding.

        The next day, January 9, 1996, the Court of Criminal Appeals entered an
addendum to its previous order and allowed Massey to be completely relieved from
further representation or participation in the case including providing assistance as
“elbow counsel.” However, Sayle continued on the case as elbow or standby
counsel.

       During voir dire two days later, January 11, 1996, the State requested a
continuance of the trial due to the hospitalization of one of its material witnesses,
Nakeita Shaw. The trial court granted the State’s motion for a continuance and
rescheduled the trial for April 15, 1996. At this point, in light of the continuance,
Carruthers made an oral motion for appointment of new counsel. The trial court
denied the motion, stating:

       The ruling still stands. The system will not be held hostage by Tony
       Carruthers, and to go through another round of attorneys will be
       doing just that, because history suggests, as you’ve done in the past,
       that is if new attorneys were appointed and spent the time and
       investigated, the effort to get ready on this case, then at the eleventh
       hour something would happen, some allegations would be made that
       would undermine their ability to represent you, they’d ask to
       withdraw, we’d be back in the same situation that we were in with
       Mr. Larry Nance, with Mr. Coleman Garrett, with Mr. Bill Massey,
       all three of whom are outstanding criminal defense attorneys. All
       three of whom were fully capable of representing you, and all three
       of whom had to be relieved because of your actions. And in my
       judgment, enough is enough. And because of your actions, these
       attorneys are no longer representing you and, therefore, you will be
       representing yourself. You have ample time to prepare. You have
       access to legal opinion from Mr. Sayle. You have the file. You have
       the rules. You have a jury consultant. You have an investigator.
       And this is the manner in which we’re going forward.

        On January 16, 1996, the trial court approved Carruthers’ request for funds
to obtain an investigator to assist him and authorized the investigator to contact the
trial court directly if additional funds were needed. In February of 1996, Carruthers
filed two more written motions for appointment of counsel which were again denied
by the trial court for the same reasons set out above. In a hearing on February 20,
1996, the trial court considered Carruthers’ pre-trial requests for funding for expert


                                        -26-
       services, and, at this hearing, again recounted the events that culminated in
       Carruthers being required to represent himself. The trial court observed that “it will
       be apparent to anyone who objectively views this situation that Carruthers is not
       being denied the right to counsel.”

               Throughout these pre-trial proceedings, the trial court treated Carruthers with
       respect, patiently listened to his arguments and requests, and afforded Carruthers and
       his investigator considerable latitude in scheduling and arguing motions, even though
       most of these motions were similar or identical to motions that had already been filed
       and argued by counsel who had previously represented Carruthers. When Carruthers
       requested ex parte hearings to seek funding for experts, the prosecution would
       voluntarily leave the court room. The trial judge granted Carruthers’ request for
       funding to obtain a forensic pathologist, but denied his request for funding for an
       accident reconstructionist.

              In February of 1996, the trial court allowed Sayle to withdraw as elbow
       counsel because Carruthers apparently had no confidence or trust in Sayle and
       because Carruthers was launching personal, verbal attacks upon Sayle. When Sayle
       moved for permission to withdraw as elbow counsel, he stated:

                       He has expressed the feeling that I am not working for him
               and that I have not done anything for him, I’m not going to do
               anything for him. He suspects--he’s made it clear that he suspects
               that I’m working with the state in some capacity. And frankly none
               of the advice I give him is followed, and I don’t think there is any
               intention of following it. And frankly its just--and the abuse gets
               extremely personal. Personal villification over the last couple of
               meetings, and I see no basis for being able to continue.

               Thereafter, Carruthers twice made oral motions for appointment of counsel,
       first on March 4, 1996, and then on April 15, 1996, the day jury selection began.
       Again, the trial court denied these motions and noted that this was not the first case
       in which Carruthers had employed such tactics. Carruthers therefore represented
       himself at trial and sentencing, participating in voir dire, presenting opening
       statement, questioning witnesses on cross-examination, making objections,
       presenting witnesses in his defense, and presenting closing argument. After the jury
       returned its verdicts as to guilt and sentencing, the trial court appointed counsel to
       represent Carruthers on his motion for new trial and on appeal.

Carruthers, 35 S.W.3d at 533-45 (footnotes omitted).

       On direct appeal, the petitioner argued that he was denied his right to due process when he
was required to represent himself during the trial of his capital case. In rejecting his claims, our


                                                -27-
supreme court concluded that “an indigent criminal defendant may implicitly waive or forfeit the
right to counsel by utilizing that right to manipulate, delay, or disrupt trial proceedings.” Id. at 549.
The court then found that the record in the case supported a finding of both implicit waiver, based
on the trial court’s repeated warnings to the petitioner that he would lose his right to counsel if he
persisted in his misbehavior, and of forfeiture, based on the petitioner’s “extreme and egregious”
conduct. Id. at 549-50.

       The court further concluded that the petitioner’s implicit waiver or forfeiture of his right to
counsel included a waiver or forfeiture of his right to effective assistance of counsel based on his
own self-representation:

                To the extent that [the petitioner] is alleging his pro se representation was
        ineffective, we agree with the Court of Criminal Appeals’ conclusion that when a
        defendant forfeits or waives the right to counsel, regardless of whether the waiver is
        explicit or implicit, he or she also forfeits or waives the right to effective assistance
        of counsel.

Id. at 551 (citations omitted). Despite having found “no evidence indicating that any one of the
many attorneys appointed to represent [the petitioner] was ineffective,” id. at 550, the court
nonetheless noted in a footnote that the petitioner retained the right to raise an ineffective assistance
of counsel claim with respect to any stage of the proceedings at which he had been represented by
counsel:

        We note, however, that a defendant retains the right to complain of ineffective
        assistance with respect to any stage of the proceeding wherein he or she was
        represented by counsel. Cf. Daughtry v. State, 225 Ga. App. 45, 482 S.E.2d 532, 533
        (1997) (stating that a criminal defendant will not be heard to assert a claim of
        ineffective assistance of counsel with respect to any of the stages of the proceedings
        wherein he was counsel). Therefore, as previously stated, our holding in this appeal
        does not preclude the petitioner from alleging in a post conviction petition ineffective
        assistance of counsel with respect to a stage of the proceeding wherein he was
        represented by counsel.

Id. at 551 n.31.

                      POST-CONVICTION EVIDENTIARY HEARING

         In his post-conviction petition, the petitioner alleged that pretrial counsel were ineffective
for failing to conduct any meaningful investigation or preparation for trial, that appellate counsel
were ineffective for failing to raise meritorious issues on appeal, and that the prosecution engaged
in various acts of prejudicial misconduct. The petitioner’s first witness at the evidentiary hearing
was Dr. Cleveland Blake, who was accepted by the post-conviction court as an expert witness in the
areas of forensic pathology, clinical pathology, and anatomical pathology. Dr. Blake testified that


                                                  -28-
he had performed over 6000 autopsies during the course of his career and had testified in a “[q]uite
a few” criminal proceedings, primarily as a witness for the prosecution. He said he had been
commissioned by the former director of the Tennessee Bureau of Investigation (“TBI”) to teach
death scene investigation to field agents and had worked in that capacity for approximately twenty-
two years until his affiliation with the TBI ended in 1999 or 2000.

        Dr. Blake testified that in February 1996, the trial court asked him to review some records
in the petitioner’s case, including the autopsy reports, and write an opinion based on his review. At
the request of post-conviction counsel, Dr. Blake read aloud from a portion of the three-page
opinion, dated April 1, 1996, which he had tendered to the trial court:

                In summary it would appear that the two black males were killed somewhat
        before the female who disappeared later. All three of the victims having their lives
        snuffed out well before adequate time to place them and conceal their bodies in the
        bottom of the already prepared burial site before Daniel’s casket and vault were
        placed in the ground some time on February the 25th.

        Dr. Blake also read aloud from the trial court’s April 2, 1996, response letter to him:

        I received your report dated April 1, ‘96. I assume that Mr. Carruthers will contact
        you if he plans on having you testify at the trial. I have indicated to Mr. Carruthers
        that he’s welcome to communicate directly with you and you with him without the
        necessity of going through me. If you have any questions, please feel free to contact
        me.

Dr. Blake testified that he was uncertain, after receiving this letter, as to how he could communicate
with the petitioner, who was in jail in Memphis at the time. He said that he never spoke with the
petitioner and was later notified by the trial court that the petitioner would not be calling him to
testify as an expert witness at trial.

         Dr. Blake testified that the first time he heard any suggestion that any of the victims had been
buried alive was when he read Dr. O.C. Smith’s trial testimony; Dr. Smith never mentioned that
possibility in his conversations with him or in the autopsy reports. Dr. Blake stated that it was
possible that Delois Anderson had been buried alive but that she already had some previously
inflicted wounds, “including a neck strangulation.” Had he been called to testify at trial, he would
have disagreed with Dr. Smith’s conclusions that the two male victims had been buried alive.
Furthermore, “because of the ligature issue,” he would have disagreed that Delois Anderson was
conscious at the time she was buried. When questioned by the post-conviction court about the
discrepancy between his present testimony and the conclusions he had reached in his April 1, 1996,
letter to the trial court, Dr. Blake explained that he had changed his opinion after learning details,
such as the description of the grave and the placement of the bodies in the grave, which were not
available to him at the time he rendered his April 1, 1996, opinion:



                                                  -29-
               [DR. BLAKE]: I didn’t have at that time, Your Honor, the details of the
       testimony and description of the grave and her condition and the details about the
       restraint around her neck that apparently cut off her windpipe. She could have been
       conscious at the time. I can’t prove that one way or the other, but she could have
       been conscious.

               ....

             THE COURT: So if you were asked the question to a reasonable degree of
       medical certainty, was she alive or dead when she was placed down there?

                [DR. BLAKE]: She was unconscious and suffocated, and her head was
       placed down in the corner of this pit at the bottom of the pit and against the wall of
       the pit and some dirt was described as having been in her nose and mouth, but it was
       not aspirated or swallowed into her stomach.

             THE COURT: Which she would -- your opinion is she would have been
       unconscious?

               [DR. BLAKE]: She would have been unconscious.

               THE COURT: Would she have felt any pain?

               [DR. BLAKE]: Probably not.

         Dr. George Nichols, accepted by the post-conviction court as an expert witness in the areas
of anatomical, clinical, and forensic pathology, testified that, in the fall of 2002, Charles Ray, a
Nashville attorney, asked him to perform an independent cause of death determination. He said that
Ray gave him a number of different materials, including a videotape of the Rose Hill Cemetery crime
scene, photographs, autopsy reports, the report of investigation of the county medical examiner’s
office, transcripts of the trial testimonies of Dr. O.C. Smith and Dr. Hugh Berryman, and various
notes and newspaper clippings. After reviewing these materials, he responded as follows in a letter
to Ray dated November 12, 2002:

               Marcellos Anderson died as a result of a gunshot wound. Specifically there
       [were] multiple gunshot wounds. One in the back which produced no significant
       injury. One, a contact wound in the forehead that resulted in a small amount of
       intracranial hemorrhage in the subarachnoid space, but the bullet did not actually
       enter into the cranial cavity. Rather, it was restricted into the frontal sinus. What
       killed him is a gunshot wound which enters the right upper chest traverses into the
       spinal cord where it results in a laceration of the spinal cord at the level C-7.
       Associated with this are lacerations of the cervical spine and bleeding in the



                                               -30-
       membranes that surrender [sic] the spine and the brain.             The subdural and
       subarachnoid spaces. That’s the cause of death. . . .

               ....

              Next Fred[e]rick Tucker. Mr. Tucker died as a result of a gunshot wound to
       the chest resulting in a massive internal hemorrhage and at the chest called the
       hemothorax. He has evidence of other injuries, but the cause of death was clearly a
       gunshot wound. And last Delo[is] Anderson. She died as a result of compressive
       asphyxia. The compression at this point being around her neck. Resulting in
       obstruction of blood flow out of the head, causing petechiae hemorrhages or small
       red spots to occur as a result of capillary rupture with at least in the whites and pinks
       of her eyes. So she died an asphyxia death. There’s clear evidence of shooting
       firearms injury being fatal in the two males.

        Dr. Nichols testified that there was no evidence, in his opinion, “that any person was alive
in the site in which their bodies were discovered.” He further testified that there was “no proof of
the best evidence of conscious activity of any victim while alive in the grave site.” Specifically, he
found no evidence of inhalation of dirt, mud, dust, or earth in the upper airways, mouth, or lungs of
any of the victims, which would have indicated that the victims had breathed after being placed in
the grave. On redirect examination, he reiterated that he found no evidence to show that “any of
these three people were alive and breathing in that space. None.”

         A member of the petitioner’s anonymous jury, who was identified at trial by the number 121,
testified that he was living at 2031 Pamela Drive in the Frayser community of Shelby County at the
time he served on the petitioner’s jury. He recalled that someone had run over his mailbox during
the summer of 1992 but did not recall having reported the incident to the police or making a
complaint to the police about a neighborhood party. He testified that he later learned that an elderly
man from his church, who could not drive very well, had accidentally run into his mailbox. He said
he did not remember recognizing any of the courtroom spectators as one of his neighbors and,
although someone had mentioned that the petitioner’s mother was present in the courtroom, he was
never sure “which one she was.”

        Juror 121 testified that the jurors who served at the petitioner’s trial were kept anonymous
but were not told why. He said he had assumed that it was standard procedure for a criminal trial.
He described the atmosphere during the trial as “pretty intense,” explaining that “they had
[S.W.A.T.] team up there where we were sequestered.” He stated that the jurors were sequestered
on the second floor of the court building and left only one time for one or two hours when they were
taken to the civil courthouse on Adams Avenue. On cross-examination, he testified that the
heightened security during the trial did not affect his decision-making.

      Jane Carruthers, the petitioner’s mother, testified that in 1990 she purchased a home at 2013
Pamela Drive in the Frayser community, located two doors from the residence of Juror 121, where


                                                 -31-
she lived until 1997. She stated that she was one of the first African-Americans to move into the
predominantly white neighborhood and, as a result, felt intimidated. She was “nice and cordial to
[her] neighbors but . . . kept to [her]self.” She testified that Juror 121 was unfriendly and would not
answer her when she greeted him. In addition, he once accused her son, Terrance, of knocking over
his mailbox. Ms. Carruthers also recalled that when she was hosting a welcome home party on the
street to celebrate the petitioner’s release from prison, someone in the neighborhood complained to
the police.

         Ms. Carruthers testified that she was not permitted to attend the jury selection process but
was present every day of the petitioner’s April 1996 trial. She said she recognized Juror 121 on the
first day of trial and relayed the information to Patsy Weber, the jury specialist appointed to assist
the petitioner, who told her that she would pass the information along to the judge. Ms. Carruthers
testified that the trial judge mentioned the fact that Juror 121 was her neighbor at some point during
the trial. However, she could not recall any of the particulars.

        Terrance Roger Carruthers, the petitioner’s brother, testified that he lived with his mother
at 2013 Pamela Drive from 1990 until 1993 and first became familiar with Juror 121 when that juror
called the police and accused him of running over his mailbox. He said that when the petitioner was
released from prison in August 1993, his mother held a neighborhood fish fry that was attended by
almost every resident on their street with the exception of Juror 121. During that event, someone
called and complained to the police that the party was disturbing the peace. Because Juror 121 came
out of his house when the police arrived, the witness believed that he was the person who had lodged
the complaint.

        Larry Nance, a Memphis attorney, testified that he was appointed to represent the petitioner
on May 31, 1994. At the time of his appointment, Nance had tried one capital case as lead counsel.
Nance stated that A C Wharton had represented the petitioner at the preliminary hearing. The court
later appointed Craig Morton to assist Nance. Nance confirmed that, prior to Morton’s appointment,
he had spent approximately 60.15 hours on the case and, after Morton’s appointment, 18.9 hours.

        Nance recalled that the names of more than 100 witnesses were provided by the State in
discovery. Nance located some of the witnesses and then talked to Ron Lax, an investigator with
Truth Incorporated, but could not recall conducting witness interviews. Nance said that the
petitioner provided him with the names of potential alibi witnesses, but he could not recall making
contact with them. Although Nance had the autopsy reports of Dr. O.C. Smith, he did not make an
application with the court to hire a forensic pathologist or a ballistics expert and did not consult with
a DNA expert. Nance acknowledged that in the six-month period that he represented the petitioner
he did not make plans for a social investigator.

        Nance estimated that he met with the petitioner “a dozen” times at the jail. He elaborated
that on at least two occasions the petitioner refused to meet with him during jail visits. As a result,
“communication between the two of [them] broke down fairly early in the representation.” On
November 14, 1994, the petitioner filed a motion for substitution of counsel. Nance recalled


                                                  -32-
attending a bench conference where he was told he was being relieved but did not recall the
petitioner being present at the conference. He was relieved in December. Nance recalled a hearing
in October 1994 where the petitioner complained to the court about his representation. Upon the
court’s relieving Nance, Coleman Garrett was appointed as lead counsel. Nance said that Garrett
did not ask for his file on the petitioner’s case.

        Steven Leffler testified that, in May 1996, he and Lee Filderman were appointed to represent
the petitioner on his motion for new trial and direct appeal. At the time of his appointment, Leffler
had been in practice for twelve years. Leffler said that his practice was “50/50” civil and criminal,
with approximately 40% of his appellate experience being criminal. He acknowledged that he had
not argued a case before the Tennessee Supreme Court prior to his appointment but said he had
worked on other capital cases at the appellate level. Leffler stated that he and Filderman “split up
the work” involving the petitioner’s appeal. Both went through all of the trial transcripts, determined
the scope of the appellate issues, and then decided which issues each would brief.

         Leffler said that the amended motion for a new trial filed in September 1997 mentioned the
inability of the petitioner to meet with Dr. Blake to determine whether to call him as a witness.
Although this was raised in the amended motion for a new trial, neither Leffler nor Filderman visited
with Dr. Blake or tried to interview him by other means. Also, no argument was made on this issue
in the direct appeal. Leffler conceded that the issue as to whether the three victims were buried alive
was emphasized by the State at the penalty phase. He acknowledged that there was no strategic
reason for not developing evidence to attack Dr. O.C. Smith’s testimony. Leffler agreed that, at the
time, “the record was frozen” on the issue.

        Leffler acknowledged that the petitioner’s case was the first he was aware of where the judge
impaneled an anonymous jury. He stated that he thought they had raised this issue in the motion for
a new trial, but, if not, the issue was not omitted for strategic reasons. Leffler conceded that he did
not think that the jurors’ signing the death penalty verdict form by numbers, instead of names, was
an issue. He explained that he understood that the trial court’s motivation for the anonymous jury
was fear of retaliation. Leffler’s understanding was that the court could not impanel an anonymous
jury throughout the trial and then require the jurors to reveal their identity by signing the verdict.
He disagreed with the suggestion that the jurors were relieved of their sense of responsibility for
imposing the death penalty in this case. Leffler acknowledged that there was no strategic reason not
to pursue the issue as to whether Juror 121 knew the petitioner’s family. Again, he stated that the
“record was frozen,” meaning, apparently, that he would not be permitted to develop a new factual
record in support of these issues.

        Regarding the petitioner’s self-representation at trial, Leffler characterized it as “not
competent.” His opinion was that a capital defendant should not be permitted to represent himself.
Leffler said that any challenge to counsel’s omissions that possibly led to the petitioner’s self-
representation was usually raised in a post-conviction petition.




                                                 -33-
        Leffler testified that he met with the petitioner at least three times and Filderman met with
him at least once to discuss the appeal. Leffler provided the petitioner with drafts of the initial brief
and asked for comments. Leffler could not recall discussing with the petitioner any issue with Juror
121. He also stated that the petitioner had personally approved the brief submitted to the Court of
Criminal Appeals and that the only issue not included in the brief was an issue regarding the
indictment. Leffler said that they were “very careful” regarding the issues included on direct appeal.
Leffler said that he had a “fairly good working relationship” with the petitioner. He also stated that
the petitioner “complained about a lot of things,” including appellate counsel’s lack of experience.

       Lee Filderman testified that, prior to his appointment as second chair appellate counsel, he
was familiar with the petitioner’s case due to the media attention and from hearing discussions at the
courthouse. At the time of his appointment, Filderman had been in practice for about three years but
had no capital murder trial experience. He said he expressed his concern as to his inexperience in
appellate work to the trial court.

       Filderman testified that he did not contact Dr. Blake or attempt to get a copy of his file.
Filderman described his involvement in this matter as follows:

        The way this worked during my entire representation of [the petitioner] was I initially
        met with [the petitioner] when he was at Riverbend Maximum Security Prison. I sat
        with him for three or four hours in lockup listening to pretty much everything he
        wanted to tell me and kind of sharing and trying to learn what had happened in the
        case. I reported back to Mr. Leffler at that point. He began his work and we met
        many times and reviewed the various aspects of the case and the appeal and what
        issues were pertinent and what weren’t and what were appropriate for the appeal and
        what weren’t. I was a sounding board to Mr. Leffler and certainly provided counsel
        in the matter, but he really ran the ship. He was the captain of the ship. And I was
        in no position to challenge that. . . . I did not take an active role in making the final
        decisions because I had deferred to Mr. Leffler thinking that would be more
        appropriate.

        Filderman acknowledged that many of the issues with which they dealt were unique to
Tennessee law. Although they had discussed the fact of the anonymous jury, this was not raised as
an issue in the motion for a new trial or on appeal. Filderman related, however, that if the petitioner
had requested or insisted upon this being raised as an issue, they would have done so. He recalled
some discussion about a juror who lived in the same neighborhood as the petitioner’s family. He
and Leffler had numerous conversations with the petitioner’s family members regarding this matter
but could not recall if the issue regarding Juror 121 was discussed.

       Appellate counsel discussed issues relating to the security measures employed at trial.
Filderman opined that “the [S.W.A.T.] team and all of the added security [were] unnecessary and
prejudicial,” but he could not recall whether this issue was raised in the motion for new trial.



                                                  -34-
Filderman said that he and Leffler spent “numerous hours, day, weeks, months, reviewing the
lengthy transcript and records of this case.”

        Filderman said that the petitioner wanted to focus on the issue of the superseding indictment,
and he and Leffler spent much time working on this issue. Filderman related that, subsequent to his
argument before the Court of Criminal Appeals, he met with the petitioner, who had “nothing but
praise” for Filderman.

        Patsy Weber testified that, at the time of the petitioner’s trial, she was employed as a trial
consultant and was appointed by the court to assist the petitioner in jury selection. In assisting the
petitioner, Weber prepared an opening statement and questions for him to ask the jurors. She had
the petitioner practice asking jury questions and reading the statements she prepared for him. She
also advised him during the trial.

        Weber said that on April 24, 1996, she telephoned the trial judge to inform him that the
petitioner’s mother suspected that one of the jurors was her neighbor. The trial judge told her she
had done the “right thing.” Upon the advice of an attorney, Weber drafted a letter to the trial judge
outlining the telephone call but never sent it to him and had no knowledge as to what he did with the
information she provided.

       Weber described the atmosphere surrounding the petitioner’s trial:

               The atmosphere was very tense. When you walked into the hallway out there,
       there was crime scene tape around it. You walked through metal detectors which was
       very unusual then. . . . And then you walked into the courtroom and everything was
       very tense, very silent, very solemn.

               ....

              There were more officers than usual. And there were other officers . . .
       besides the . . . Shelby County Sheriffs because I saw officers dressed in navy. And
       there were officers on each side of the judge’s bench . . . stationed there as well as at
       the door, and the door, and over there. They [sic] were more than usual.

        Glenn Wright testified that he was appointed in December 1994 as an attorney/investigator,
along with Coleman Garrett. He was permitted to withdraw on June 23, 1995. Wright did not
interview any witnesses and visited the petitioner one time. No mitigation investigation was
undertaken by Wright. He explained that he and Garrett went to the jail to see the petitioner, who
afterwards attacked Garrett by sending a letter accusing Garrett of making homosexual advances
toward him. This letter effectively destroyed the attorney-client relationship. They then sought to
withdraw from the petitioner’s case. From Wright’s recollection, “there [was] no time to engage in
any type of representation of [the petitioner] on [his] part.”



                                                 -35-
        Coleman Garrett testified that he spent 97.5 out-of-court hours and 28.5 in-court hours on
the petitioner’s case but had no recollection of meeting with any witnesses. He recalled that the
petitioner had urged him to get the jail law library records to show that he and Alfredo Shaw were
never in the library at the same time. Garrett remembered talking to members of the petitioner’s
family but could not recall “any specifics that was done documenting mitigation.” However, he said
mitigation preparation would “definitely” have been a part of the case preparation. Garrett stated
that there were serious communication problems from the outset with the petitioner who had specific
ideas as to how he wanted his case handled.

        On cross-examination, Garrett testified that, before he was appointed by the court, the
petitioner’s mother contacted him and asked him to visit the petitioner. At this meeting, the
petitioner was very angry and upset that Garrett was present. Regarding his representation of the
petitioner, Garrett said that he had numerous meetings with the petitioner and had issued subpoenas,
including one to the chief jailer.

        Garrett explained the circumstances leading to his eventual withdrawal from representation.
He said that the petitioner had made personal attacks on his character and allegations of misconduct.
Members of the defense team wanted to be relieved because of threats and allegations of misconduct
by the petitioner. The petitioner’s actions made it very difficult to go forward with preparing the
case. Garrett testified that, had he remained on the case, he would “have done everything that [he]
thought necessary and proper to muster a defense on [the petitioner’s] behalf.” He explained that
it was “somewhat impossible to prepare for this case because of lack of cooperation, because of
communication problems, because of team members’ attitudes about whether they wanted to
continue on the case, and it was a difficult situation.” If he had stayed on the case, he “certainly
would have put together any necessary experts, retained necessary experts, would have prepared for
mitigation in this situation, and would have been prepared to put forth the best defense that [they]
could put together on [the petitioner’s] behalf notwithstanding the fact that this was a very difficult
situation to deal with.”

        Harold Archibald testified that he was appointed to assist in the representation of the
petitioner’s codefendant, James Montgomery. He explained that he was second chair, and another
attorney was appointed as lead counsel. Regarding the atmosphere of the trial, Archibald described
it as having “[h]eavy security[;] [a]s a matter of fact there was more security in this trial than any
other trial [he] had participated in.” He stated that there were armed plain clothes officers in the
courtroom and S.W.A.T. team members outside the courtroom. Archibald said that he sat next to
the petitioner during the trial and that the petitioner “behaved himself.” Archibald stated that, in his
opinion, the petitioner was not competent to act as his own counsel.

        Craig Morton, II testified that he was appointed as second chair counsel to represent the
petitioner. He was appointed on August 12, 1994, and permitted to withdraw in June of the
following year. During the ten months that he represented the petitioner, Morton spent 213 hours
on the case. He interviewed witnesses and discussed Alfredo Shaw with lead counsel, Larry Nance.
Morton agreed that he had a “fairly decent working relationship” with the petitioner and said that the


                                                 -36-
petitioner even had his home telephone number. He added that the petitioner was very demanding,
explaining that, if counsel did not immediately react to one of his demands, the petitioner became
very frustrated. Morton said that he, Glenn Wright, and Coleman Garrett met with the trial judge
about withdrawing from the case, but he could not remember if a court reporter or a member of the
district attorney general’s office was present.

        John Billings, a private investigator, testified that in January 1996, the trial court authorized
the petitioner to employ him. At the time, his agency, All Pro Investigations, employed seven
investigators. Prior to his appointment, he had worked for another firm on Jonathan Montgomery’s
case. At the time of his appointment, Billings had worked on fifteen to twenty capital cases.
Billings was the third investigator assigned to the petitioner’s case, and he requested the information
from the two prior investigators. He eventually received two pages of investigatory work from
Randy Anderson but nothing from Glenn Wright. He described this work as “some of the ‘poorest
quality work’ [he] had ever seen.” A review of the prior investigatory work revealed that out of a
pool of 170 to 180 witnesses, statements had been taken from only six or seven. Billings also
received some work from Curtis Lowell, the investigator on James Montgomery’s case. Billings said
that he and his colleagues spent approximately 400 hours on the petitioner’s case. He obtained
seventy-five witness statements and knew of no reason why his predecessors could not have done
the same work he did.

        Billings testified that the trial court appointed Dr. Blake, a forensic pathologist, to assist the
petitioner’s defense. He related that Dr. Blake’s office was in Morristown, Tennessee, a five-hour
drive from Memphis. It was Billings’ understanding that he could not receive any information from
Dr. Blake unless the trial court approved it. Billings was finally able to briefly speak to Dr. Blake
before the start of the trial, and Dr. Blake implied that he was not aware that the petitioner was
representing himself at trial. He said that they finally served a subpoena on Dr. Blake, but the
petitioner ultimately did not call him as a witness.

        Billings testified that “[t]hings were a bit tight in the courtroom.” He explained:
        [The trial judge] had had death threats and tires slashing and a lot of things. He had
        – my kids attended the same school and he had a body guard with the children in the
        class rooms which . . . his life was tumultuous. And he and [the petitioner] didn’t
        seem to get along very well. . . .

He described the courtroom as “unlike anything [he had] ever seen,” saying it was “intimidating,
frightening, looked like something was going to happen.” He related that there was yellow crime
scene tape, a metal detector, three guards by the metal detector, and S.W.A.T. team members with
cobra emblems and bulletproof vests and that, at times, as many as eleven deputies were in the
courtroom.

       Billings said that he wrote the trial judge expressing his concerns: (1) he was having serious
problems getting to see the petitioner; and (2) the petitioner was being handcuffed and shackled
when brought in for visitation. He acknowledged that on April 19, 1996, a Shelby County deputy


                                                  -37-
jailer was gunned down in his driveway. After that incident, all access to the petitioner was stopped.
While the petitioner was initially the focus of the investigation of that shooting, ultimately, the
investigation led to the arrest of a female deputy jailer.

         Billings testified that he interviewed Alfredo Shaw who was a “fourteen time snitch.”
Billings stated that there was no possibility that the petitioner and Shaw were in the law library at
the prison at the same time. After the interview, Shaw was willing to testify for the petitioner. The
petitioner also wanted Billings to locate alibi witnesses, but he was only able to locate a small
percentage of those witnesses because, in his view, “most of them did not want to be found.” He
later learned that the witnesses were being threatened by an opposing gang, the Gangster Disciples.

        Regarding trial strategy, Billings stated that they focused on the statements of Jonathan
Montgomery which implicated several individuals. He later received information from a federal
witness, Michael Holmes, in a major cocaine case that led to a new strategy and the investigation of
new individuals. The petitioner’s alibi witnesses included Adolpho James who testified that he was
with the petitioner in the “wee morning hours of [February] 25th.” Billings explained that Holmes
knew the victims and was the courier between the Columbians and the Smoky City People, who
were all dealing in cocaine. Billings testified that he received little assistance from the petitioner’s
appointed counsel. He said that, due to the time constraints between the time of his appointment and
the time of the trial, he was unable to complete the investigation as thoroughly as he desired.

         Billings described the petitioner as “very intelligent and very interested in this case and quite
knowledgeable.” He said that he and the petitioner never had any problems, but his relationship with
the trial judge had eroded by the end of the trial and the judge had impeded his ability to properly
investigate the case and confer with the petitioner. He explained that the trial judge denied some
billing charges and refused to address problems at the jail.

       William Massey testified that he and Harry Sayle were appointed to represent the petitioner
by order entered on August 11, 1995, but issued nunc pro tunc to July 27, 1995. Massey was
released from further representation of the petitioner on January 9, 1996. He agreed that a trial date
of January 8, 1996, was “extraordinarily quick” in a capital case.

        Massey recalled that the State’s witness list was three to four pages long and that, at the time
of his appointment, none had been interviewed. He confirmed that he worked approximately 125
hours on the petitioner’s case. Several witnesses were interviewed by the investigators. Massey did
not know that the investigator at that time, Randy Anderson, was not licensed in Tennessee. He also
was unaware that Anderson had only interviewed one witness but said that codefendant
Montgomery’s investigator had done “a good bit” of investigation and shared that information with
him.

        Massey stated that he visited the petitioner more than three times at the jail and visited with
him on days of hearings. He received numerous telephone calls from the petitioner who was “very
upset” and “often said [his case] wasn’t prepared or wasn’t investigated.” The petitioner also wrote


                                                  -38-
several letters to Massey which, as the trial date approached, became “more harsh,” with much of
the content directed at Massey himself rather than the case. In a letter dated December 7, 1995, the
petitioner told Massey, “You are one white boy I don’t even worry about. Your brains are going to
get your slick racist ass in a whole lot of trouble. All I tell you is to do you want [sic] to do, and I’ll
do what I HAVE TO DO! Point blank!” The petitioner also made statements about the car
belonging to Massey’s daughter, and his telephone calls to Massey’s office caused Massey’s
secretary to “collapse[].” As a result, Massey felt threatened and “compromised as a lawyer.”
Massey said that, at the same time as his motion to withdraw from further representation was filed,
he asked for a ballistics expert and a mitigation expert. Massey said that the trial court granted
funding for both a ballistics expert and a mitigation specialist.

        Regarding the petitioner’s representing himself, Massey said that he was concerned about
the fairness of making a defendant represent himself in a capital case. During jury selection, the
petitioner and Montgomery asked Massey to come back and help with the case, and Massey
informed the trial judge that he was willing to represent the petitioner even though he felt
“compromised.” However, the trial judge would not allow him back on the case.

        Harry Sayle testified that he was appointed second chair counsel on the petitioner’s case and
that he reviewed the files and talked to the petitioner about potential experts. The petitioner wanted
a forensic pathologist. Sayle recalled that the petitioner filed numerous pro se motions, including
one requesting DNA evidence. Sayle stated that, after Massey was removed from the case, he,
himself, acted as elbow counsel for about a month before he was removed. He said he soon became
the petitioner’s next target, explaining that, during one telephone conversation, the petitioner
“berat[ed] and holler[ed] at [him] and demeaning in ways that . . . were unacceptable.” The
petitioner also called Sayle’s daughter on two occasions, frightening her “rather significantly.” Sayle
said that the petitioner refused to listen to “anything any of the lawyers had to say at all.” He recalled
that, at one meeting, the petitioner and Montgomery “utterly ignored” the attorneys and talked
between themselves. The petitioner would not listen to the advice of counsel and criticized counsel
for anything they did. Sayle testified that they filed a motion to dismiss the indictment which was
denied. He recalled that the petitioner was indicted without being granted a preliminary hearing.

         Juror 127 testified that she served as the foreperson of the petitioner’s jury and recalled that
Juror 121 said he thought he recognized the petitioner’s mother as living down the street from him.
Juror 127 did not recall an excessive amount of security in the courtroom and said that she did not
listen to any radio programming, including the Mike Fleming Show, during the trial. She did listen
to the Mike Fleming Show one to two weeks after the trial and called in to the show to discuss the
case.

        The testimony of Sergeant Aqua Hamilton and Jimmy Maze was introduced by deposition
on September 29, 2005. Sergeant Hamilton, an employee of the Shelby County Jail, testified that
the visitation records from February 28, 1994, through April 22, 1996, reflected who visited the
petitioner and what time they did so. She confirmed the following visits:



                                                   -39-
        03-05-94        7:50 [].m.       Terrance Carruthers (relative)

        03-19-96        9:00 [].m.       John Billings (investigator)

        04-01-96        10:30 [].m.      Patsy Weber (jury specialist)

         Jimmy Lee Maze, a witness at the petitioner’s trial, testified that he wrote a letter to the trial
court sometime in 2000. Maze stated that he was told by the prosecutor and his attorney that, if he
testified at the petitioner’s trial, he “would be taken care of.” He explained that he had received
threats and that they had promised him protection. Maze said that the prosecutor’s promise to get
a job for him was made only after he had received probation.

         Maze explained that, in early 1994, he was arrested for theft of property. In May 1994, he
was released on community corrections. This was after he had talked to law enforcement officers
regarding the petitioner’s case. Maze testified at the petitioner’s trial in April 1996. At the time he
testified, Maze was again in jail because of three new charges: theft of property, reckless
endangerment, and robbery. For those charges, Maze was ultimately convicted and received an
effective sentence of six years.

         On November 3, 2005, Todd Bille, accepted as an expert in forensic DNA analysis, testified
that, in November 2002, he was hired by codefendant James Montgomery to serve as an expert in
his case. Bille was asked to examine evidence to determine if there could be potential biological
fluids and whether DNA analysis could be performed. Bille examined a total of nineteen items,
including Marcellos Anderson’s socks, pants, shirt, underwear and belt; Tucker’s socks, jeans, belt,
shirt, and boots; Delois Anderson’s dress and underwear; an unidentified red sock; ties or bindings
from Tucker; and a section of a white cloth blanket. From the testing done on these items, Bille
prepared a summary report in June 2003 and a final report on March 17, 2005.

       Bille reported that samples from the white blanket did not match the DNA of any of the
victims, the petitioner, or the codefendants. Bille commented that the tests performed on the white
blanket could not have been performed at the time of the trial, but similar tests could have been
performed with the same results.

                         FINDINGS OF POST-CONVICTION COURT

         On February 2, 2006, the post-conviction court entered an order denying the petition for post-
conviction relief. Among other things, the post-conviction court found that the petitioner failed to
meet the prejudice prong of the Strickland test with respect to his ineffective assistance of pretrial
counsel claim; failed to show that appellate counsel were deficient for not raising the petitioner’s
listed issues on appeal or that he was prejudiced as a result of the issues not being raised; and failed
to show that the prosecution engaged in misconduct or that the alleged misconduct affected the
outcome of the trial. The post-conviction court noted that there were troubling aspects to the trial



                                                   -40-
but that they were caused by the petitioner’s own actions in forfeiting his right to counsel. The post-
conviction court concluded:

               The Court has carefully considered all of the petitioner’s claims. There are
       issues related to the trial of this case that give pause, but when analyzed they all come
       down to the fact that the petitioner represented himself at the trial and the petitioner
       made some questionable decisions before and during the trial. He is responsible for
       the negative impact of his own decisions while acting as his own lawyer. . . . Many
       of the complaints here simply come full circle. It comes down to the consequences
       of the petitioner having implicitly waived his right to counsel.

              For the reasons expressed above, . . . all claims of the petitioner are found to
       be without merit.

       Thereafter, the petitioner filed a timely appeal to this court.

                                            ANALYSIS

                             I. Post-Conviction Standard of Review

        Post-conviction relief is available to a petitioner who establishes that his or her conviction
or sentence is void or voidable because of an abridgement of a constitutional right. Tenn. Code Ann.
§ 40-30-103 (2006). The post-conviction petitioner bears the burden of proving his allegations by
clear and convincing evidence. Id. § 40-30-110(f) (2006). When an evidentiary hearing is held in
the post-conviction setting, the findings of fact made by the post-conviction court “are entitled to
substantial deference on appeal unless the evidence preponderates against those findings.” Fields
v. State, 40 S.W.3d 450, 456 (Tenn. 2001); see also Tidwell v. State, 922 S.W.2d 497, 500 (Tenn.
1996). Where appellate review is of purely factual issues, the appellate court should not reweigh or
reevaluate the evidence. See Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, review
of a post-conviction court’s application of the law to the facts of the case is de novo, with no
presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of
ineffective assistance of counsel, which presents mixed questions of fact and law, is reviewed de
novo, with a presumption of correctness given only to the post-conviction court’s findings of fact.
See Fields, 40 S.W.3d at 458; Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

                           II. The Petitioner’s Claims Before this Court

                              A. Ineffective Assistance of Counsel

                                        1. Legal Standard

       To establish a claim of ineffective assistance of counsel, the petitioner has the burden to show
both that trial counsel’s performance was deficient and that counsel’s deficient performance


                                                 -41-
prejudiced the outcome of the proceeding. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052 (1984); see also State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that
same standard for determining ineffective assistance of counsel that is applied in federal cases also
applies in Tennessee). The Strickland standard is a two-prong test:

        First, the defendant must show that counsel’s performance was deficient. This
        requires showing that counsel made errors so serious that counsel was not
        functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
        Second, the defendant must show that the deficient performance prejudiced the
        defense. This requires showing that counsel’s errors were so serious as to deprive the
        defendant of a fair trial, a trial whose result is reliable.
466 U.S. at 687, 104 S. Ct. at 2064.

         The deficient performance prong of the test is satisfied by showing that “counsel’s acts or
omissions were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland, 466 U.S.
at 688, 104 S. Ct. at 2065). The prejudice prong of the test is satisfied by showing a reasonable
probability, i.e., a “probability sufficient to undermine confidence in the outcome,” that “but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694, 104 S. Ct. at 2068. “The benchmark for judging any claim of ineffectiveness must
be whether counsel’s conduct so undermined the proper functioning of the adversarial process that
the trial cannot be relied on as having produced a just result.” Id. at 686, 104 S. Ct. at 2064.

         “Judicial scrutiny of performance is highly deferential, and ‘[a] fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of hindsight, to
reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from
counsel’s perspective at the time.’” Combs v. Coyle, 205 F.3d 269, 278 (6th Cir. 2000) (quoting
Strickland, 466 U.S. at 689, 104 S. Ct. at 2065). When reviewing a claim of ineffective assistance
of counsel, the court “must indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial strategy.’”
Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. Additionally, courts should defer to trial strategy
or tactical choices if they are informed ones based upon adequate preparation. Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). Finally, it is acknowledged that criminal defendants are not entitled to
perfect representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996).

        In evaluating whether a petitioner satisfies the prejudice prong, a court must ask “whether
counsel’s deficient performance renders the result of the trial unreliable or the proceeding
fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372, 113 S. Ct. 838, 844 (1993) (citing
Strickland, 466 U.S. at 687, 104 S. Ct. at 2064). That is, a petitioner must establish that the
deficiency of counsel was of such a degree that it deprived the defendant of a fair trial and called into
question the reliability of the outcome. State v. Nichols, 90 S.W.3d 576, 587 (Tenn. 2002). “A


                                                  -42-
reasonable probability of being found guilty of a lesser charge, or a shorter sentence, satisfies the
second prong in Strickland.” State v. Zimmerman, 823 S.W.2d 220, 225 (Tenn. Crim. App. 1991);
see also Chambers v. Armontrout, 907 F.2d 825, 832 (8th Cir. 1990). When challenging the
imposition of a sentence of death, the petitioner must show that “‘there is a reasonable probability
that, absent the errors, the sentencer . . . would have concluded that the balance of the aggravating
and mitigating circumstances did not warrant death.’” Henley, 960 S.W.2d at 579-80 (quoting
Strickland, 466 U.S. at 695, 104 S. Ct. at 2069).

                           2. Ineffective Assistance of Pretrial Counsel

         The petitioner contends that the various attorneys who represented him prior to trial
collectively rendered ineffective assistance due to their alleged failure to conduct any meaningful
factual investigation or otherwise prepare for trial. He asserts that such deficiencies constituted the
constructive complete denial of counsel at a critical stage in the proceeding, sufficient to justify a
presumption of prejudice under the standard announced in United States v. Cronic, 466 U.S. 648,
104 S. Ct. 2039 (1984). In the alternative, he asserts that pretrial counsel’s failure to conduct an
investigation or otherwise prepare for trial resulted in actual, demonstrable prejudice under the more
familiar Strickland standard. Specifically, he contends that it was pretrial counsel’s failure to
conduct any meaningful investigation and preparation that directly led to his “involuntary self-
representation, with the disastrous results that the [Tennessee] Supreme Court catalogued in its
decision on direct appeal.”

        The State responds by arguing that the petitioner’s forfeiture of the right to counsel by his
egregious and outrageous conduct necessarily included the forfeiture of his right to effective
assistance of counsel. The State acknowledges our supreme court’s direct appeal opinion footnote
in which it commented that the petitioner retained the right to raise an ineffective assistance claim
with respect to any stage of the proceedings where he was represented by counsel. The State
contends, however, that under the circumstances of this case, where the petitioner forfeited the right
to counsel some four months prior to trial, “it is not possible to gauge the effect of the actions of the
various counsel who represented [the petitioner] at the pre-trial stage against the outcome of the
proceedings.” The State further argues that this case does not fall within any of the narrow situations
in which prejudice may be presumed.

                                       a. Presumed Prejudice

        The petitioner first contends that pretrial counsel’s failure to conduct any meaningful
preparation or investigation meant that he effectively had no counsel during the critical, investigatory
pretrial phase of the proceedings. As such, he argues that his case is one in which prejudice may
properly be presumed under Cronic, without the necessity of conducting an inquiry into counsel’s
actual performance or the effect it had on the trial. We respectfully disagree.

       In Cronic, the United States Supreme Court identified three scenarios involving the right to
counsel where the circumstances are “so likely to prejudice the accused that the cost of litigating


                                                  -43-
their effect in a particular case is unjustified.” 466 U.S. at 658, 104 S. Ct. at 2046 (footnote omitted).
In these circumstances, a presumption of prejudice is justified without the necessity of inquiring into
counsel’s actual performance at trial. Id. at 662, 104 S. Ct. at 2048. These scenarios are: (1)
situations involving “the complete denial of counsel,” where the accused is denied the presence of
counsel at “a critical stage” in the proceeding; (2) situations where “counsel entirely fails to subject
the prosecution’s case to meaningful adversarial testing;” and (3) situations where “counsel is
available to assist the accused during trial, [but] the likelihood that any lawyer, even a fully
competent one, could provide effective assistance is so small that a presumption of prejudice is
appropriate without inquiry into the actual conduct of the trial.” Id. at 659-60, 104 S. Ct. at 2047.

         The petitioner asserts that pretrial counsel’s billing records and testimony reflect that they
“did nothing of substance during their respective tenures on the case, apart from routine motion
practice, court appearances, obtaining discovery, limited conferences with Petitioner, and
interviewing one major prosecution witness, Nakeita Shaw.” The record, however, reflects that
pretrial counsel actively and diligently worked on the case during their tenures, often in the face of
abusive, uncooperative, and threatening behavior on the part of the petitioner. As revealed in both
the evidentiary hearing testimony and in our supreme court’s direct appeal opinion summary of
counsel’s representation, pretrial counsel, among other things, met regularly with the petitioner,
appeared at numerous pretrial report hearings, reviewed discovery, filed and argued numerous
substantive pretrial motions, and interviewed a number of potential witnesses. The petitioner may
not have been satisfied with the schedule in which pretrial counsel conducted their investigation, but
this was by no means a case in which he suffered the complete denial of counsel during a critical
stage of the proceeding. Cf. Powell v. Alabama, 287 U.S. 45, 57, 53 S. Ct. 55, 60 (1932) (presuming
prejudice based on fact that counsel was not appointed until the morning of trial); Mitchell v. Mason,
325 F.3d 732, 742-44 (6th Cir. 2003) (concluding that the petitioner was constructively denied
counsel when counsel only met with him for a total of six minutes and was suspended from practice
of law for last month of seven-month pretrial period). Accordingly, we, like the post-conviction
court, will review the petitioner’s allegations of ineffective assistance of counsel under the familiar
Strickland standard, which requires the petitioner to show both a deficiency in counsel’s performance
and actual prejudice resulting to his case.

                             b. Failure to Investigate and Prepare
                       Led to Petitioner’s Compelled Self-Representation

        In the alternative, the petitioner contends that his various pretrial counsel collectively
rendered ineffective assistance under the standards of Baxter v. Rose, 523 S.W.2d 930 (Tenn. 1975),
and Strickland, 466 U.S. at 686, 104 S. Ct. at 2063-64, in that their failure to conduct any meaningful
factual investigation, particularly in the face of a list of 125 potential witnesses, led directly to his
“disastrous” and compelled self-representation. The petitioner asserts that there was “nothing
remotely resembling pretrial investigation . . . before Mr. Billings’ entry into the case on January 16,
1996, eight days after [the trial court] had ordered Petitioner to defend himself pro se.” We, again,
respectfully disagree.



                                                  -44-
        The post-conviction court made the following findings of fact and conclusions of law with
respect to the petitioner’s ineffective assistance of pretrial counsel claim:

       The Court rejects the petitioner’s claim that he is entitled to relief for the failures of
       his series of appointed counsel.

               ....

               In the Supreme Court of Tennessee decision in this case[,] the court
       chronicled the succession of lawyers that represented the petitioner prior to his trial
       in Memphis. . . . This Court heard the testimony of all these lawyers and their efforts
       to investigate the case and their relationship with the petitioner. There is no doubt
       that for all of them their efforts and ability to investigate the case were seriously
       distracted by the petitioner’s behavior. . . .

               The deficiency in the petitioner’s claim is that there was no evidence
       presented from witnesses to support the contention that the petitioner was prejudiced.
       In other words, if there were witnesses not found because of a faulty investigation,
       the court did not hear from those witnesses. . . . [T]he claim of ineffective assistance
       of counsel prior to trial must fail for failure to prove prejudice.

                The one possible exception to the above is the testimony of Mr. Bille as to the
       DNA evidence. Here, it appears that the petitioner’s theory is that competent counsel
       would have hired a DNA expert and that this testimony would have been helpful to
       the petitioner at trial. The testimony of Mr. Bille indicated that there was a blanket-
       like cloth taken from the grave site, and that on this blanket-like cloth blood was
       found that did not belong to any of the three (3) victims and did not belong to any of
       the three (3) defendants. The petitioner asserts that this proof is important and that
       it is exculpatory and possibly could have [a]ffected the results of the trial. The Court
       disagrees.

               The testimony of Mr. Bille and the DNA results are only very minimally
       helpful to the petitioner. In no way does this evidence negate all other proof in the
       case and it is rank speculation to assume that this indicates that a third party might
       have committed this crime. There is no proof as to the age of the blood, or any
       explanation of how the blood got on the piece of cloth. This evidence does not carry
       the prejudice prong of the Strickland test.

         The record supports the findings and conclusions of the post-conviction court. As noted by
the post-conviction court, our supreme court detailed the succession of lawyers who were appointed
to represent the petitioner, as well as the major actions each undertook in preparation for the case.
The court also chronicled the obstacles that counsel faced in their attempts to investigate and prepare
for trial, which took the form of unfounded accusations and personal attacks against counsel and


                                                 -45-
direct and indirect threats against counsel and counsel’s family and employees. Furthermore, while
not precluding the petitioner from raising an ineffective assistance of counsel claim in the post-
conviction setting, our supreme court concluded that the trial record did not support the petitioner’s
claim that he was forced to represent himself because his appointed counsel were incompetent:

               [The petitioner] also claims that he was denied due process because he was
       forced to choose between incompetent counsel and no counsel at all, and he asserts
       that the trial judge should have held a hearing to determine the validity of his
       complaints about his attorneys.

               We disagree. There is simply no evidence indicating that any one of the many
       attorneys appointed to represent [the petitioner] was ineffective. In fact, the record
       fully supports the trial court’s repeated findings that the attorneys were qualified,
       competent, and highly skilled trial lawyers. The record demonstrates that the trial
       court closely supervised the case, inquired about defense counsel’s progress, allowed
       [the petitioner] to voice his concerns about counsel, and conscientiously reviewed
       and considered letters from [the petitioner] containing allegations about his attorneys.
       Based upon this information, the trial court repeatedly found the attorneys
       representing [the petitioner] to be competent. Most of [the petitioner’s] complaints
       about his attorneys were outrageous personal attacks that had little or nothing to do
       with legal representation. Indeed, these allegations were so outrageous that the letters
       were sealed at trial and remain a sealed exhibit to the record on appeal. Although we
       have reviewed the letters, it is not necessary to reveal the specific nature of the
       offensive and unfounded allegations. Suffice it to say that, given the nature of the
       allegations and the trial court’s close and careful supervision of the case, a formal
       hearing to determine counsel’s competency was not necessary.

Carruthers, 35 S.W.3d at 550-51 (footnotes omitted).

         The evidence at the post-conviction evidentiary hearing, likewise, fails to show that pretrial
counsel were deficient in their investigation or trial preparation or that any alleged deficiencies led
to the petitioner’s self-representation. Larry Nance and his co-counsel, Craig Morton, filed numerous
pretrial motions on the petitioner’s behalf, including motions for discovery, for investigative services,
for a mental examination, to exclude evidence, for individual voir dire, for impeachment evidence,
for a competency evaluation of prosecution witnesses, for another mental evaluation of the petitioner,
to dismiss the indictments, to suppress the statements of codefendant Jonathan Montgomery, for a
severance, for expert services, and for a notice of an alibi defense. Nance estimated that he met with
the petitioner at least a dozen times during the six months of his representation and confirmed that
his billing records reflected he had spent approximately 60.15 hours on the case prior to Morton’s
appointment and 18.9 hours after Morton’s appointment. He said that the State did not provide
discovery, which included over 100 potential witnesses, until approximately two months before his
withdrawal from the case. Nonetheless, during that limited time he was able to locate and interview
several witnesses. He also communicated with the co-defendant’s counsel and spoke with the


                                                  -46-
petitioner’s family. Morton testified that he spent 213 hours working on the case, during which time
he, among other things, interviewed several witnesses and talked at length with the petitioner and his
family.

        Coleman Garrett, who was appointed as lead counsel when Nance was relieved of
representation, testified that he spent 97.5 out-of-court hours and 28.5 in-court hours on the
petitioner’s case. He said he had numerous meetings with the petitioner and issued several
subpoenas, including one to the chief jailer. However, he, like previous counsel, soon became the
target of the petitioner’s unfounded attacks and accusations, making his work extremely difficult.
Garrett testified that it was “somewhat impossible to prepare for this case because of lack of
cooperation, because of communication problems, because of team members’ attitudes about whether
they wanted to continue on the case, and it was a difficult situation.” However, he said that had he
stayed on the case, he “certainly would have put together any necessary experts, retained necessary
experts, would have prepared for mitigation in this situation, and would have been prepared to put
forth the best defense that [they] could put together on [the petitioner’s] behalf notwithstanding the
fact that this was a very difficult situation to deal with.”

         William Massey, who, along with Harry Sayle, was next appointed to represent the petitioner,
testified that he worked approximately 125 hours on the petitioner’s case. Among other things, he
and Sayle reviewed expert and police reports, interviewed a number of witnesses, met with the
petitioner to discuss expert witnesses, requested and received additional funds for investigative
services, requested a ballistics and a mitigation expert, and filed numerous pretrial motions. He said
they also worked extensively with Montgomery’s counsel and investigator, who shared information
with them. Sayle testified that the petitioner would not listen to anything he and Massey had to say
and appeared to request joint meetings with Montgomery and Montgomery’s lawyers simply so that
he and Montgomery could get together and talk. Like the petitioner’s other counsel, Sayle described
abusive and threatening behavior by the petitioner directed toward counsel and counsel’s families.

         The petitioner contends that the prejudice he suffered from pretrial counsel’s alleged
deficiencies in investigation and pretrial preparation was his “forced” self-representation. However,
it is abundantly clear from the record that the petitioner’s compelled self-representation resulted from
his own misbehavior and nothing else. All of the counsel appointed to represent the petitioner were
competent and experienced trial attorneys who were taking the appropriate steps in their preparation
of the case at the time they were relieved from representation. Moreover, the petitioner did not
produce any witnesses or evidence that pretrial counsel failed to investigate or uncover that would
have altered the outcome of the trial. In this respect, we agree with the trial court that the DNA
results of the piece of white cloth, obtained by Todd Bille, were inconclusive and would not have
changed the outcome of the trial. In sum, the petitioner has failed to establish that, but for any
deficiency on the part of pretrial counsel, the result of the proceedings would have been different or
that he would have received a sentence other than death. We conclude, therefore, that the petitioner
is not entitled to relief on the basis of this claim.

                          3. Ineffective Assistance of Appellate Counsel


                                                 -47-
       The petitioner next contends that appellate counsel were ineffective for failing to raise several
meritorious issues on appeal. Specifically, the petitioner complains that:

       1. Appellate counsel’s failure to challenge the trial court’s interference with the
       petitioner’s relationship with Dr. Cleland Blake as a violation of due process
       principles constituted ineffective assistance of counsel.

       2. Appellate counsel’s failure to challenge the trial court’s failure to conduct an
       inquiry in response to information received regarding Juror 121 constituted ineffective
       assistance of counsel.

       3. Appellate counsel’s failure to challenge the impanelment of an anonymous jury as
       a matter of constitutional and statutory law constituted ineffective assistance of
       counsel.

       4. Appellate counsel’s failure to raise an issue regarding the extraordinary and
       excessive security measures implemented during the trial constituted ineffective
       assistance of counsel.

       5. Appellate counsel’s failure to challenge the trial court’s failure to give an alibi
       instruction constituted ineffective assistance of counsel.

        The same principles apply in determining the effectiveness of both trial and appellate counsel.
Campbell v. State, 904 S.W.2d 594, 596 (Tenn. 1995). A petitioner alleging ineffective assistance of
appellate counsel must prove both that (1) appellate counsel were objectively unreasonable in failing
to raise a particular issue on appeal, and (2) absent counsel’s deficient performance, there was a
reasonable probability that the petitioner’s appeal would have been successful before the state’s
highest court. See, e.g., Smith v. Robbins, 528 U.S. 259, 285, 120 S. Ct. 746, 764 (2000); Aparicio
v. Artuz, 269 F.3d 78, 95 (2d Cir. 2001); Mayo v. Henderson, 13 F.3d 528, 533-34 (2d Cir. 1994).
To show that counsel was deficient for failing to raise an issue on direct appeal, the reviewing court
must determine the merits of the issue. Carpenter v. State, 126 S.W.3d 879, 887 (Tenn. 2004) (citing
Kimmelman v. Morrison, 477 U.S. 365, 375, 106 S. Ct. 2574 (1986)). Obviously, if an issue has no
merit or is weak, then appellate counsel’s performance will not be deficient if counsel fails to raise
it. Id. Likewise, unless the omitted issue has some merit, the petitioner suffers no prejudice from
appellate counsel's failure to raise the issue on appeal. Id. When an omitted issue is without merit,
the petitioner cannot prevail on an ineffective assistance of counsel claim. Carpenter, 126 S.W.3d at
888 (citing United States v. Dixon, 1 F.3d 1080, 1083 (10th Cir. 1993)).

                                       a. Dr. Cleland Blake

       The petitioner first contends that he was unconstitutionally denied the benefit of an expert
witness because the trial court appointed Dr. Blake, who communicated directly with the trial court


                                                 -48-
instead of the petitioner. He also asserts that the trial court forced him to make an uninformed
decision about whether to call Dr. Blake as a witness four days before he had heard the testimony of
Dr. O.C. Smith. The State argues that the petitioner was not denied the benefit of an expert witness
and, as such, cannot establish either deficient performance or prejudice on the basis of appellate
counsel’s failure to raise this issue on appeal.

        The petitioner complained during voir dire about the trial court’s communications with Dr.
Blake, asserting that by sending information from the prosecutor directly to Dr. Blake, the trial court
had led Dr. Blake to, in the petitioner’s eyes, believe that he was working for the trial court and the
prosecution instead of for the petitioner. The trial court addressed these concerns:

       I contacted Dr. Blake, obviously, the record will reflect, at your request, to have an
       independent forensic pathologist review the determination made by the Shelby County
       Medical Examiner’s Office, to see if he or she could come up with a more specific
       time of death for the three victims in this case.

              At Dr. Blake’s request I needed some basic summary of facts so that he would
       have some context in which to review the findings of the medical examiner’s office,
       and toward that end I asked [the prosecutor] to provide me with a general summary
       of what the State felt the facts were so that he, Dr. Blake, could have some factual
       context in which to conduct his analysis.

               There has never been any question in my mind on Dr. Blake’s behalf with
       regard to the fact that he has been retained at taxpayers’ expense by me on your behalf
       as an independent expert to review the findings of the Shelby County Medical
       Examiner’s Office.

               ....

              You think that all he needed was what was in the file or what came from Dr.
       Francisco’s office, but that’s not what he thinks. He asked me to prepare him a factual
       summary of the case so he could operate . . . within some factual context.

               And so the record should reflect that all of this came from him. He asked for
       other information from Dr. Francisco’s office, and again, on your behalf and on his
       behalf I told him to feel free to contact them. I mean, he is contacting a lot of people
       in an effort to reach this decision that you’re seeking. And so he’s, in trying to reach
       this independent decision that you’re asking for, it’s necessary for him to contact a lot
       of people to get the information needed to make an informed decision.

      The post-conviction court determined that the petitioner’s claims with respect to this issue
were without merit:



                                                 -49-
                 Petitioner now makes much of the role of the trial judge in relation to Dr.
        Blake and infers that his involvement interfered with the petitioner’s ability to prepare
        for trial and to rebut Dr. Smith.

                The record shows considerable confusion about the role of Dr. Blake. Was he
        an “independent” expert (See T.R.E. 706) or a defense expert? . . . It was obvious that
        when Dr. Blake testified in the post-conviction case he was still unclear as to whether
        he was working for the court or for the [petitioner]. . . . While all this confusion may
        have resulted from an informality with normal procedures and role definitions it had
        no impact on the end result. Dr. Blake submitted a report and offered an opinion
        about the time and manner of the death of the victims, referenced above, and all that
        was available to the petitioner before trial.

                Perhaps the actions of the trial judge were unusual, but this was an unusual
        situation and it appears that the trial judge was attempting to obtain an expert for the
        petitioner. As it turned out, Dr. Blake’s findings were communicated to [the
        petitioner] and [the petitioner] made the decision not to call Dr. Blake. This now
        appears to have been a bad decision and may have deprived [the petitioner] of
        testimony which would have rebutted Dr. Smith. A criminal defendant who
        represents himself cannot complain about his bad judgments. See State v. Carruthers,
35 S.W.3d at 551. The Court would also note that at no time after Dr. Smith’s
        testimony did the petitioner request that Dr. Blake be called in rebuttal.

        We conclude that the evidence does not preponderate against the findings and conclusions of
the post-conviction court. At the petitioner’s request, the trial court provided him with a qualified
forensic pathologist to review the findings of the Shelby County Medical Examiner’s office and to
prepare an independent cause-and-time-of-death report. While the trial court initiated the contact with
Dr. Blake and facilitated his access to needed information, the court made it clear to the petitioner that
he and his investigator were free to contact Dr. Blake directly and that he could communicate directly
with the petitioner if he wished. The trial court also made Dr. Blake’s report and findings available
to the petitioner several weeks prior to the start of the trial. Nowhere in the record is there any
indication that the prosecution communicated directly with Dr. Blake. The petitioner was given the
opportunity to call Dr. Blake as a witness at his trial but opted not to do so, apparently on the advice
of one of his investigators.

        The petitioner additionally complains that the trial court interfered in his relationship with Dr.
Blake by “forcing” the petitioner to decide whether to call Dr. Blake as a witness when he had not yet
had the benefit of Dr. Smith’s surprise testimony that all three victims had been buried alive. We
respectfully disagree. During a break in the trial, the trial court asked the petitioner to decide if he
wanted Dr. Blake as a witness, informing him that Dr. Blake had a tight schedule and needed time
to make the necessary arrangements to attend the trial. The trial court told the petitioner that he
would have Dr. Blake there if the petitioner wanted him, but, barring some “brand new, surprising,
novel revelation” by Dr. Smith or any other medical expert called by the State, the court expected the


                                                  -50-
petitioner to put Dr. Blake on the stand if he went to the trouble and expense of coming to Memphis
for the trial:

        [Y]ou know generally what he [Dr. Smith] is going to testify to, generally what his
        findings are, generally what his conclusions are, generally what the videotape from the
        crime scene reveals, and so -- and you have two or three communications, several
        communications from Dr. Blake, both sent to me and his direct communications with
        Mr. John Billings, Mr. Richard Billings, Mr. Les Arms, all of which should provide
        you with ample information to make your decision today as to whether you plan to put
        him on the stand or not.

               If you don’t want to put him on the stand, I want to notify him today so that
        he can go on about his business and not worry about making arrangements to come
        to Memphis, Tennessee, next week.

                If you do want to put him on the stand, that’s no problem. We will have him
        here.

               But if we get him all the way down here next week, then unless there is some
        dramatic last second surprise in the medical testimony presented by the State, I expect
        him to be put on the stand. I don’t want . . . to play games with regard to getting him
        down here and then not putting him on the stand. That’s my statement.

        As noted by the post-conviction court, the petitioner never requested that Dr. Blake be called
in rebuttal following Dr. Smith’s testimony that all three victims were buried alive. Given the trial
court’s statement that it would allow the petitioner to change his mind about putting Dr. Blake on the
stand should there be a dramatic last minute change in the State’s medical evidence, we have no basis
to conclude that the trial court would not have allowed the petitioner to call Dr. Blake in rebuttal had
the petitioner made such a request. Additionally, the petitioner did not call Dr. Blake as a witness
during the penalty stage of the trial, when his testimony that the two male victims were not buried
alive and the female victim was probably unconscious at the time of her burial might have been
relevant to refute the aggravating circumstance that the murders were especially heinous, atrocious,
or cruel. We conclude, therefore, that the record supports the determination of the post-conviction
court that the petitioner has not met his burden of showing that appellate counsel were deficient in
not raising as an issue on appeal the trial court’s alleged interference in the petitioner’s relationship
with Dr. Blake, or that the petitioner was prejudiced as a result of that alleged deficiency in
representation.

                                              b. Juror 121

         The petitioner next contends that appellate counsel should have raised as an issue on appeal
the trial court’s failure to inquire into the alleged bias of Juror 121. The petitioner argues that the trial
court’s failure to inquire into Juror 121’s alleged bias was per se prejudicial and, in the alternative,


                                                    -51-
that an unrebutted presumption of prejudice arose when Juror 121’s potential bias was disclosed. The
State responds that the petitioner cannot show that appellate counsel were deficient for failing to raise
the issue or that their failure to raise the issue changed the outcome of the trial.

         During the trial, as we have set out, the petitioner’s mother informed Patsy Weber, the jury
consultant appointed to assist the petitioner, that she had recognized Juror 121 as her neighbor.
Weber, in turn, advised the trial court, which made no response until approximately two days later,
after closing argument was completed. At that point, the trial court held a bench conference, attended
by the petitioner, and stated the following:

               But before I dismiss the alternates I want to just let you know, not that it has
       necessarily raised any concern on my part, but since the jurors were anonymous, listed
       only by number, I got a phone call from Patsy Weber, who is the jury consultant for
       [the petitioner], and she told me that she got a call from [the petitioner’s] mother
       indicating that one of the jurors apparently lives down the street from her. It’s a man
       on the jury. And in her opinion, she doesn’t know him personally. She’s said hi to
       him before. He moved onto that street after [the petitioner] was off in custody, and
       so he would not have had a reason to see [the petitioner] on that street. He may or
       may not know who she is. She is not sure.

        The trial court told the parties that the court had not heard anything from the juror “indicating
that he knows her or realizes that she lives on the same street or anything of that sort.” One of the
prosecutors then expressed his opinion that the juror should not be voir dired on the subject since he
had never indicated he knew the petitioner’s mother and to question him about the relationship would
only serve to draw his attention to the matter. The trial court agreed:

               THE COURT: Right. I don’t have any reason to suspect that he has
       knowledge of this situation or that he has in any way been compromised as a juror.
       I just wanted to put it on the record so that you-all would know that I received this
       phone call.

       At that point, one of codefendant Montgomery’s counsel expressed his concern that a potential
problem might arise at the penalty phase should the petitioner call his mother as a witness:

       [CODEFENDANT’S COUNSEL]: My only concern, Judge, is if we end up in stage
       two and [the petitioner] should call his mother to the stand to testify, then where does
       that put us? That’s the only question. By then the alternate will be gone, and then
       what? That’s the only concern that I would have.

       THE COURT: Well, that’s a valid point, although based on what Ms. Weber told me,
       and my only observation on that is, based on what she said, [the petitioner’s] mother
       indicated that they didn’t know each other personally and . . . he may not even
       recognize her. They have waved from time to time. But she told Ms. Weber, these


                                                  -52-
        are Ms. Weber’s exact words, that, “The neighbors on that street are not close, they
        don’t socialize or fraternize or get together, and so it’s not a friendship or any
        relationship of that sort.”

               So I think it’s a valid point you raised. I don’t think it is. I’m still not
        concerned enough to go further with it. So I just wanted –

        [THE STATE]: I think they have all taken an oath to judge the case on law and
        evidence, and it would be akin to one of those situations where most of the parties and
        jurors are at least acquainted with one another.

        [THE STATE]: When did Ms. Weber bring this up?

        THE COURT: She brought it up a couple of days ago, but in any event.

        [THE STATE]: Well, he hasn’t mentioned anything.

        THE COURT: No, no one has.

        [THE STATE]: Let’s just go forward.

        THE COURT: All right. Okay. Bring in the jury, please.

        None of the parties requested to voir dire the juror about the issue, and none raised any further
objections to the juror’s continued presence on the jury. During the penalty phase of the trial,
however, counsel for Montgomery informed the trial court that they had just learned that Juror 121
lived only two doors down from Ms. Carruthers and thus were moving for a mistrial. The trial court
denied their request based on the fact that no evidence had been presented to suggest that Juror 121
was prejudiced against the petitioner or his family.

        Citing Ricketts v. Carter, 918 S.W.2d 419 (Tenn. 1996), the petitioner first argues that the trial
court had an affirmative duty to voir dire Juror 121 about his relationship with the petitioner’s family
regardless of whether voir dire was requested by the parties. The State responds that the trial court
was under no affirmative duty to conduct an independent voir dire of the juror because, unlike the
situation in Ricketts, there was nothing in the information presented to the trial court that raised any
question of the juror’s impartiality.

         Ricketts was a negligence case in which the plaintiff sued for injuries, including neck injuries,
that she sustained while a passenger in an automobile that collided with the defendant’s automobile.
Id. at 420. After the parties had rested their cases, but before they had delivered closing arguments,
one of the jurors was involved in an automobile accident in which she sustained neck injuries. Id.
Because the juror had just suffered the same injury as the one alleged by the plaintiff, the defendant’s
counsel requested that the trial court either voir dire the juror about the circumstances of her accident


                                                  -53-
or allow him to do so. Id. The trial court refused the request, questioning the juror not about the
circumstances of her accident but instead about whether she felt mentally and physically capable of
continuing with the trial. Id. at 420-21. On appeal, our supreme court rejected the plaintiff’s
arguments that a juror could not be examined for bias after the jury has been impaneled or that the
error in the case was harmless. Id. at 422-24. The court concluded that the trial court had committed
reversible error by not questioning the juror to determine if her accident had affected her ability to
deliver an impartial verdict:

                 In summation, we hold that after a jury has been empaneled and a juror has
        been involved in an accident similar to that suffered by the plaintiff, the trial court
        should inquire into the juror’s impartiality. Such an inquiry should be limited to
        issues or events that have occurred since the jury was empaneled. Therefore, because
        the trial court here failed to determine whether Juror Smith could weigh the evidence
        impartially, the judgment of the Court of Appeals is reversed and the case remanded
        for further proceedings in accordance with this opinion.

Id. at 424.

        We agree with the State that Ricketts is inapposite to the case at bar. The information
imparted to the trial court by Ms. Weber, that the petitioner’s mother had recognized Juror 121 as her
neighbor but did not know if he recognized her, was not enough to raise a question as to the
impartiality of Juror 121. The record is clear that, at that time, there were no allegations that Juror
121 disliked the petitioner’s mother or had called the police to complain about various activities of
the petitioner’s family members. Without more, the trial court was under no affirmative duty to
independently voir dire the juror.

        The petitioner also contends that the information that Juror 121 lived on the same street as the
petitioner’s mother raised a presumption of prejudice which was not rebutted by the State. Again,
we disagree.

          Challenges to juror qualifications generally fall into two categories: propter defectum or
propter affectum. Carruthers v. State, 145 S.W.3d 85, 94 (Tenn. Crim. App. 2003). General
disqualifications such as alienage, family relationship, or statutory mandate are classified as propter
defectum, “on account of defect,” and must be challenged before the return of a jury verdict. Id.
(citing State v. Akins, 867 S.W.2d 350, 355 (Tenn. Crim. App. 1993)). However, an objection based
upon bias, prejudice, or partiality is classified as propter affectum, “on account of prejudice,” and may
be made after the jury verdict is returned. Id. (citing Akins, 867 S.W.2d at 355). “Where a juror is
not legally disqualified or there is no inherent prejudice, the burden is on the Defendant to show that
a juror is in some way biased or prejudiced.” State v. Caughron, 855 S.W.2d 526, 539 (Tenn. 1993)
(citing Bowman v. State, 598 S.W.2d 809, 812 (Tenn. Crim. App. 1980)).

        In Akins, this court addressed the issue of a juror’s failure to disclose information reflecting
potential bias or partiality and stated as follows:


                                                  -54-
                 We hold that when a juror’s response to relevant, direct voir dire questioning,
        whether put to that juror in particular or to the venire in general, does not fully and
        fairly inform counsel of the matters which reflect on a potential juror’s possible bias,
        a presumption of bias arises. While that presumption may be rebutted by an absence
        of actual prejudice, the court must view the totality of the circumstances, and not
        merely the juror’s self-serving claim of lack of partiality, to determine whether the
        presumption is overcome.
867 S.W.2d at 357. The court also stated that the “integrity of the voir dire process depends upon the
venire’s free and full response to questions posed by counsel. When jurors fail to disclose relevant
. . . information, counsel are hampered in the jury selection process. As a result, the defendant’s right
to trial by a fair and impartial jury is significantly impaired.” Id. This presumption of bias, however,
may be dispelled by an absence of actual favor or partiality by the jury. Id. at 355. The petitioner
bears the burden of providing a prima facie case of bias or partiality. Id.

        Even without a showing of actual bias, a juror’s failure to truthfully answer questions about
the juror’s association with a party, a witness, or one of the attorneys may raise a presumption of bias.
In Tennessee Farmers Mutual Ins. Co. v. Greer, 682 S.W.2d 920, 923 (Tenn. Ct. App. 1984), the
potential jurors were asked on voir dire if they or any members of their families knew or were related
to any of six named witnesses. No potential juror gave an audible answer to the question. During
the course of the trial, the chancellor became aware that one of the jurors was familiar with a witness
because her son worked with him, but the chancellor did not inform the attorneys of this fact. On
appeal, the court of appeals noted that deliberate withholding of information amounts to false
swearing and raises a presumption of bias and partiality. Id. at 924. The appellate court concluded
that the trial court committed reversible error by not informing the attorneys about the juror’s
relationship to the witness and by failing to take whatever action was necessary to insure a fair and
impartial jury. Id.

        In this case, by contrast, there was no allegation that Juror 121 failed to disclose any
association with the petitioner’s family during voir dire or that any question was asked that should
have triggered such a response from him. Indeed, the petitioner’s mother testified that she was not
even present during voir dire. Furthermore, there was no proof that Juror 121 knew or recognized the
petitioner. The trial court relayed the information regarding Ms. Carruthers’ identification of Juror
121 as a neighbor to all the parties, including the petitioner, during the bench conference prior to jury
deliberation. The petitioner neither requested to voir dire Juror 121 nor raised any objection to his
continued presence on the jury.

       During the post-conviction hearing, Juror 121 denied knowing Ms. Carruthers. Arguably, this
testimony was impeached by Juror 127, who stated that Juror 121 told her during the trial that he
thought he recognized the petitioner’s mother. Juror 127 testified, however, that Juror 121 did not
say anything negative about the petitioner’s mother and never indicated that he knew the petitioner.
While the petitioner’s family made numerous allegations that Juror 121 had accused them of
wrongdoing in the neighborhood, Juror 121 testified that he could not recall having ever called the


                                                  -55-
police to complain about either a neighborhood party or someone’s having run over his mailbox
during the summer of 1992. Juror 121, in fact, testified that he later learned that an elderly member
of his church had accidentally hit the mailbox while driving down his street. In sum, the proof did
not establish that Juror 121 knew the petitioner or was biased against him or his family. The fact that
a juror knows a family member of a defendant fails, by itself, to establish bias or partiality. As this
court has recognized in a similar case, “Tennessee courts have routinely refused relief in post-verdict
propter affectum challenges in cases where there was a casual relationship not disclosed during voir
dire or the record failed to reveal an inherently prejudicial relationship or a false answer.” State v.
Joseph Angel Silva, III, No. M2003-03063-CCA-R3-CD, 2005 WL 1252621, at *6 (Tenn. Crim. App.
May 25, 2005), perm. to appeal denied (Tenn. Oct. 17, 2005) (citations omitted). We conclude,
therefore, that the record supports the determination of the post-conviction court that the petitioner
has not met his burden of showing that appellate counsel were ineffective in not raising this issue on
appeal.

                                          c. Anonymous Jury

      The petitioner next argues that appellate counsel were ineffective for failing to challenge the
impaneling of an anonymous jury.

        There was no precedent in Tennessee for impaneling an anonymous jury at the time of the
petitioner’s trial. Since that time, however, our supreme court concluded in State v. Ivy, 188 S.W.3d
132, 143 (Tenn.), cert. denied, ___ U.S. ___, 127 S. Ct. 258 (2006), that anonymous juries do not per
se violate a defendant’s right to a fair and impartial trial and that it is within a trial court’s discretion
to determine whether an anonymous jury is appropriate in any particular case. In analyzing this issue,
our supreme court first found that nothing in our statutes or constitution prohibits the impaneling of
an anonymous jury in Tennessee. The court then turned to a review of other jurisdictions, noting that
“nearly every court that has addressed the issue has recognized that anonymous juries may be
impaneled in an appropriate case without violating a defendant’s constitutional rights under the
United States Constitution.” Id. (citing United States v. Talley, 164 F.3d 989, 1001 (6th Cir. 1999);
United States v. Edmond, 52 F.3d 1080, 1090 (D.C. Cir. 1995); United States v. Ross, 33 F.3d 1507,
1519 (11th Cir. 1994); United States v. Crockett, 979 F.2d 1204, 1215 (7th Cir. 1992); United States
v. Scarfo, 850 F.2d 1015, 1021 (3d Cir. 1988); United States v. Barnes, 604 F.2d 121, 140 (2d Cir.
1979)).

        The Ivy court acknowledged that the impaneling of an anonymous jury “requires a court to
‘balance the defendant’s interest in conducting meaningful voir dire and in maintaining the
presumption of innocence, against the jury member’s interest in remaining free from real or
threatened violence and the public interest in having the jury render a fair and impartial verdict.’” Id.
at 144 (quoting United States v. Amuso, 21 F.3d 1251, 1264 (2d Cir. 1994)). The court, therefore,
adopted the two-prong framework used by other courts for determining the appropriateness of an
anonymous jury in any particular case: (1) whether there is a strong reason to believe that the jury
needs protection; and (2) whether reasonable precautions will minimize prejudice to the defendant
and ensure that fundamental rights are protected.


                                                    -56-
        In determining whether the circumstances support a finding that the jury needs protection, a
court may consider a defendant’s alleged participation in organized crime, a defendant’s alleged
participation in a group with the capacity to threaten jurors, a defendant’s past efforts to interfere with
the judicial process, the defendant’s possible punishment if convicted, and the pervasiveness of trial
publicity that may reveal the jurors’ names and expose them to public scrutiny. Id. (citing Edmond,
52 F.3d at 1091; Ross, 33 F.3d at 1520). Reasonable precautions to minimize prejudice to the
accused include enhanced voir dire, instructions to the jury as to neutral reasons for their anonymity,
and instructions to the jury on the presumption of innocence. Id. (citing Edmond, 52 F.3d at 1093
(noting that jury was instructed that anonymity was routine); Talley, 164 F.3d at 1002 (observing that
jury was instructed that anonymity was due to media interest); Crockett, 979 F.2d at 1216 (noting that
jury was instructed on the presumption of innocence).

        Applying Ivy to the present case, we conclude that the trial court did not abuse its discretion
by impaneling an anonymous jury. First, the trial court had ample reasons to believe that this was a
case in which the jurors needed to be protected. The record reveals, among other things, that one of
the petitioner’s codefendants had been found hanged in his cell prior to trial; the petitioner had
repeatedly threatened his counsel and their families and staff; the petitioner had several prior
convictions for violent offenses; and books on wire-tapping, explosives, and surveillance methods
had been found in the petitioner’s cell. A history of violence and attempting to obstruct justice may
support a determination that impaneling an anonymous jury is appropriate. Id. at 144-45.

        Second, the petitioner was not unduly prejudiced as a result of the anonymous jury. The trial
court permitted a lengthy voir dire and allowed the parties to question the prospective jurors
extensively. As in Ivy, the trial court instructed the jury that the petitioner was presumed innocent,
that the prosecution had the burden of establishing guilt beyond a reasonable doubt, and that the
indictment was not evidence. Additionally, the trial court instructed the jurors that they “should have
[no] sympathy or prejudice or allow anything but the law and the evidence to have any influence upon
them in determining their verdict.” Since the jury is presumed to follow jury instructions absent
evidence to the contrary, we conclude that these instructions protected against the possibility of
prejudice. See id. at 145.

         We note that although this case predated Ivy, the trial court, in its decision to impanel the
anonymous jury, appropriately balanced the need to ensure the safety and integrity of the trial and all
its participants against the potential prejudice to the petitioner:

                I think the record is replete with references of threats and harassment by [the
        petitioner]. Mr. William Massey filed several affidavits of his own on his own behalf
        and on behalf of his secretary indicating that he had been threatened personally by [the
        petitioner], that the car that his daughter drives was specifically identified in one of
        the threats in a letter authored by [the petitioner], that the color of the toothbrush in
        his house could be discovered, that he had investigators from out of town that could
        come in and do all of this work, a threatening call was made to Mr. Massey’s office


                                                   -57-
which resulted in his secretary being reduced to tears because of the threats that were
communicated over the telephone. All of this is in the record. This isn’t any secret.
And there was never any attempt to deny authorship of these letters.

        ....

        It goes back farther than that. Mr. Larry Nance was physically intimidated and
threatened sufficiently to cause him to want to get off of the case.

        This case is replete with threats and intimidation, and [the petitioner] standing
up and saying today that it never happened doesn’t change history. And all that has
happened, including the books that were found in his cell, tend to indicate that this is
a case that should be viewed in a most serious light, that intimidation and threats and
bullying tactics have been part of this case from day one.

       And what I intend to do is to take every measure possible to reduce that sort
of conduct as it may apply to witnesses who come in here to testify and jurors who
volunteer their time to sit and serve on this jury. And I may well employ a numbering
system for this case.

        ....

        And I guess the argument can be made that it would somehow increase the
tension and raise the level of tension in the trial. I guess there are a lot of things that
to one degree or another do that. I mean, any time you have a sequestered jury, as
opposed to a nonsequestered jury, I guess arguably that would increase the tension and
focus the jurors’ attention on the case and send a message to them that this is a serious
matter, that they should do this or that.

        . . . [B]ut that’s just a part of the process. And if that’s necessary, if that has
to be done to maintain the safety and integrity of the system and the safety of the
participants, then so be it. In my opinion . . . that would be appropriate.

        I can’t, you know, getting back to the letter that [the petitioner] sent to Mr.
Massey in which he mentioned the car that his daughter drove, I mean, Mr. Massey
even indicated in that letter that wasn’t even the car he drove. And how [the
petitioner] found out about that car, I don’t know, but he had some way of finding that
out. And those are the types of things that lead me to believe that this is the type of
case, given the charges involved, the facts involved, and the lengthy history of
intimidation and threats that exist in this case in the record, that this may well be the
type of case that some sort of numbering system would be appropriate for.




                                           -58-
               And I think it would benefit everyone involved in allowing the jurors to feel
       freer to respond and freer to stay on the case and to listen to the facts of the case and
       render – and focus on the facts of the case and render a fair and impartial decision.

        Accordingly, we conclude the record supports the determination of the post-conviction court
that appellate counsel were not deficient by not raising as an issue on appeal the trial court’s use of
an anonymous jury.

                                       d. Excessive Security

         The petitioner next contends that appellate counsel were ineffective for failing to challenge
the excessive security measures used at his trial, which included the use of S.W.A.T. team officers,
additional deputies, plain clothes officers, a metal detector, and crime scene tape outside the
courtroom. In Holbrook v. Flynn, 475 U.S. 560, 568-69, 106 S. Ct. 1340, 1345-46 (1986), which the
petitioner cites in support of this claim, the United States Supreme Court concluded that “the
conspicuous, or at least noticeable, deployment of security personnel in a courtroom during trial” is
not an inherently prejudicial practice. The Court noted that jurors may well either infer that the
security personnel are present “to guard against disruptions emanating from outside the courtroom
or to ensure that tense courtroom exchanges do not erupt into violence,” or simply accept them as
“elements of an impressive drama.” Id. at 569, 106 S. Ct. at 1346. The Court held that when a
courtroom security arrangement is challenged as inherently prejudicial, the question becomes whether
there is “an unacceptable risk . . . of impermissible factors coming into play.” Id. at 570, 106 S. Ct.
at 1346-47. The Court explained:

               We do not minimize the threat that a roomful of uniformed and armed
       policemen might pose to a defendant’s chances of receiving a fair trial. But we simply
       cannot find an unacceptable risk of prejudice in the spectacle of four such officers
       quietly sitting in the first row of a courtroom’s spectator section. Even had the jurors
       been aware that the deployment of troopers was not common practice in Rhode Island,
       we cannot believe that the use of the four troopers tended to brand respondent in their
       eyes “with an unmistakable mark of guilt.” Four troopers are unlikely to have been
       taken as a sign of anything other than a normal official concern for the safety and
       order of the proceedings. Indeed, any juror who for some other reason believed
       defendants particularly dangerous might well have wondered why there were only four
       armed troopers for the six defendants.

Id. at 571, 106 S. Ct. at 1347 (citations and footnote omitted).

       Here, the trial court articulated sound reasons for employing additional security personnel in
the courtroom:

       [W]hile it would be nice to not have to worry about any security, while it would be
       nice to go to the airport and not have to go through a metal detector, and come here


                                                 -59-
        and not have to go through [a] metal detector, and not have to worry about security,
        unfortunately, that’s not the world we live in, and this case – certainly, if there ever
        was a case that cried out for security, this would be the case. It’s – it is full of
        instances in which threats have been made, a co-defendant was found hanged in his
        jail cell. These are facts in the record.

                 One attorney was threatened so repeatedly and so genuinely by [the petitioner]
        that he – well, Mr. Nance, the first attorney, was threatened and hassled by individuals
        sufficiently to cause him to get off the case and Mr. Massey . . . was threatened so
        repeatedly and so genuinely by [the petitioner] as to cause him to get off the case even
        after I insisted that Mr. Massey stay on the case.

                The Court of Criminal Appeals reviewed the record and determined that the
        threats were so genuine and so real and so immediate that they reversed me and
        ordered him off. And then I determined that, well, he should stay on as elbow counsel
        and the Court of Criminal Appeals reviewed it again and said, no, no, there threats are
        in fact genuine and real. He needs off the case.

                And then we have, of course, the three books that were found in [the
        petitioner’s] cell involving tailing people and tapping telephones and explosives and
        weapons and things of that sort. I mean, the case is full of reference after reference
        to violence, threats, intimidation, bullying tactics, and I am determined that the jurors
        that come over here, two weeks from today, will not be exposed to any sort of
        misconduct or bullying tactics or intimidation or threats. And as a consequence, I’m
        going to take whatever measures are needed to make sure that they are well protected
        and well insulated. We’ll try to be discreet[.]

         The record fully supports the trial court’s finding that additional security was warranted under
the circumstances in this case. Furthermore, testimony presented at the evidentiary hearing suggests
that the trial court was at least partially successful in its attempt to be discreet in the use of additional
security personnel. Although John Billings testified that the security in the courtroom was
“intimidating” and “frightening,” counsel for Montgomery testified that security was heavier than
usual but that he saw nothing about the security detail that would have drawn the jurors’ attention.
Juror 121 testified that the courtroom atmosphere was “intense” with S.W.A.T. team members present
but said that it did not affect his decision-making. Finally, Juror 127 was unable to recall any unusual
amount of security at the trial. Accordingly, we conclude the record supports the determination of
the post-conviction court that appellate counsel were not deficient by not raising as an issue on appeal
the trial court’s use of additional security measures.

                                          e. Alibi Instruction

        Lastly, the petitioner contends that appellate counsel were ineffective for not raising as an
issue the fact that the trial court did not give an alibi instruction to the jury. The State responds that


                                                    -60-
the proof did not warrant an alibi instruction and that appellate counsel were therefore not ineffective
for failing to raise the issue on appeal. We agree that counsel were not deficient in this regard.

         A trial court has the affirmative duty to instruct the jury on every issue raised by the proof,
including the defendant’s theory of defense, and specifically including alibi. See Poe v. State, 212
Tenn. 413, 416, 370 S.W.2d 488, 489 (1963). The trial court must instruct the jury on the defense
of alibi when it is “fairly raised” by the evidence, see Manning v. State, 500 S.W.2d 913, 915 (Tenn.
1973), regardless of whether the defendant requests the instruction. See Poe, 370 S.W.2d at 491.
Proof of an alibi sufficient to require an instruction exists where (1) the defendant’s claim that he was
not at the scene of the crime is corroborated by other credible witnesses; (2) the victim has been
unable to identify the defendant; or (3) the proof against the defendant is wholly circumstantial.
Manning, 500 S.W.2d at 916. The failure to charge the jury with the defense of alibi when it has been
fairly raised by credible evidence is reversible error. Moffitt v. State, 29 S.W.3d 51, 57 (Tenn. Crim.
App. 1999).

      The post-conviction court determined that this claim was without merit because the testimony
upon which it relied for alibi evidence was “vague[] at best”:

                The petitioner next argues that appellate counsel should have raised the issue
        of the failure of the trial judge to give the alibi instruction in light of the testimony of
        Aldolpho James. Mr. James’ testimony is summarized by the Supreme Court as
        follows:

                Another witness, Aldolpho Antonio James testified that he and [the
                petitioner] had been visiting a friend between the hours of 1:00 a.m.
                and 2:00 a.m. the day before these homicides were first reported on the
                news. This testimony was offered to provide at least a partial alibi for
                [the petitioner] for the early morning hours of February 25, 1994.
                However, on cross-examination, James admitted that he did not know
                the exact date he and [the petitioner] had been together.

        Carruthers, 35 S.W.3d at 528. . . . This Court is of the opinion that the appellate court
        would not have found the failure to give an alibi instruction (which was not requested
        by the defense) reversible error. Mr. James’ testimony was vague, at best, and even
        if it could be determined to have referenced the date of the crime it was only a “partial
        alibi.”

        The petitioner argues that the post-conviction court erroneously relied upon the summary of
James’s testimony in our supreme court’s direct appeal opinion instead of turning to the trial
transcript itself, which reveals that James testified that the petitioner was already at the friend’s house
when James arrived between 1:00 and 2:00 in the morning. The petitioner asserts that this testimony
established a “partial alibi” that was “materially more substantial than the [post-conviction] court
necessarily viewed it by simply reciting the quotation from the Supreme Court’s opinion.” The State


                                                   -61-
responds that James’s vague testimony merely established that James had seen the petitioner at some
point during the time of the victims’ disappearance.

         We agree with the State that James’s testimony that he had seen the petitioner in the early
morning hours of the day before he first heard news reports about the victims’ murders was not
sufficient to warrant an alibi instruction. James testified that he arrived at a friend’s house at about
1:35 or 1:45 a.m. to find the petitioner already there. He further testified that at about the same time
that he arrived, someone else arrived to take the petitioner home. James was unable to recall the
month or even the day of the week that these events transpired. As the State points out, this testimony
merely established that “James saw [the] petitioner for only a few minutes on an undetermined night
sometime before James heard the news about the victims’ disappearance.” We conclude, therefore,
that the petitioner has failed to meet his burden of establishing that appellate counsel were deficient
for failing to raise this issue on appeal or that he suffered any prejudice as a result of the issue not
being raised.

                                   B. Prosecutorial Misconduct

        The petitioner next contends that the prosecution engaged in numerous acts of misconduct
which cumulatively deprived him of his right to a fair trial. Specifically, he complains that the
prosecution suppressed evidence of the deals it had made with prosecution witnesses, misrepresented
the evidence, and knowingly presented perjured testimony to the grand jury. The State responds by
arguing that the claims that the prosecution elicited false testimony or presented perjured testimony
to the grand jury have previously been determined by our supreme court on direct appeal; the claim
that the prosecution misrepresented evidence has been waived for failure to raise it on direct appeal;
and the claim that the prosecution suppressed evidence is without merit.

                            1. Alfredo Shaw’s Grand Jury Testimony

         The petitioner contends that the State had at least constructive knowledge that Shaw’s
testimony to the grand jury was false. He bases this claim on the fact that Shaw testified that the
petitioner implicated himself in the crimes during a conversation that occurred while the men were
in the legal room of the Shelby County Jail. According to the petitioner, the jail records indicate that
he and Shaw were never together in the legal room of the jail during the relevant time period, a fact
which could have been easily ascertained by the prosecutor.

        The State may not present false testimony and has an affirmative duty to correct false
testimony presented by State’s witnesses. State v. Spurlock, 874 S.W.2d 602, 617 (Tenn. Crim. App.
1993). However, nothing in the record suggests that the prosecutor knew that Shaw’s testimony was
false at the time he presented his testimony to the grand jury. In its direct appeal opinion, our
supreme court noted that Shaw’s testimony at trial was consistent with his initial statement to police
and with his testimony before the grand jury. Carruthers, 35 S.W.3d at 529, 532. We conclude,
therefore, that the petitioner is not entitled to relief on the basis of this claim.



                                                 -62-
                                 2. Misrepresentation of Evidence

        The petitioner next contends that the State misrepresented evidence at trial by asking various
questions of Jimmy Maze, Chris Hines, and Dr. O.C. Smith that were improper and prejudicial
because there was no factual basis to support the questions posed. The State responds that these
claims are waived for failure to raise them on direct appeal or present any evidence in support of these
claims. We agree with the State. This court has previously held that “issues [of prosecutorial
misconduct] are more properly the subject of a direct appeal and are not properly issues for post-
conviction relief.” John C. Johnson v. State, No. M2004-02675-CCA-R3-CO, 2006 WL 721300, at
*19 (Tenn. Crim. App., at Nashville, Mar. 22, 2006), perm. to appeal denied (Tenn. Aug. 20, 2007).
Regardless, we conclude that the petitioner is not entitled to relief on the basis of this claim.

         The petitioner bases his claim that the prosecutor misrepresented evidence on testimony
elicited from three witnesses: Jimmy Maze, Chris Hines, and Dr. O. C. Smith. He first contends
that the prosecutor misrepresented evidence by eliciting testimony from Maze that he had seen the
petitioner with three antifreeze jugs on New Year’s Eve, 1993, and that the petitioner had told him
that the jugs were filled with gasoline. The petitioner agues that the necessary implication of this
testimony was that the petitioner later used these jugs of gasoline to burn the Jeep Cherokee found
in DeSoto County, Mississippi, which was “improper and extremely prejudicial, as there was no
factual basis to support the theory that the gasoline allegedly contained in the antifreeze jugs was used
to start the vehicle fire.” The petitioner also asserts that the prosecutor improperly asked Maze a
question that implied that Maze had been threatened at the jail by the petitioner and his codefendant.

        The petitioner contends that the prosecutor improperly elicited testimony from Chris Hines
to the effect that the petitioner and Montgomery had offered to sell Hines an AK-47 assault rifle
shortly after the date of the crimes and that Montgomery had stated that the weapon had “blood on
it,” which Hines had interpreted to mean that “somebody had been shot with it.” The petitioner
argues that this line of questioning created the false impression that the AK-47 had been used to kill
the victims, despite the fact that the State knew that the murder weapon was either a .38 caliber or
.357 magnum handgun. He asserts that this implication, which was without any factual basis and
known by the State to be false, was improper and highly prejudicial to the petitioner.

       Finally, the petitioner contends that the prosecutor’s conduct in eliciting testimony from Dr.
O.C. Smith that the victims were buried alive was without factual underpinning and prejudicial in the
extreme. He asserts that the proof at the evidentiary hearing established that there was no basis in the
autopsy reports for Dr. Smith’s conclusion that the victims were buried alive.

        “It is unprofessional conduct for the prosecutor intentionally to misstate the evidence or
mislead the jury as to the inferences it may draw.” State v. Goltz, 111 S.W.3d 1, 6 (Tenn. Crim. App.
2003). In determining whether statements made by the prosecutor constitute reversible error, it is
necessary to determine whether the statements were improper and, if so, whether the impropriety
affected the verdict. State v. Sutton, 562 S.W.2d 820, 823 (Tenn. 1978); Harrington v. State, 215
Tenn. 338, 385 S.W.2d 758, 759 (1965). We are guided by such factors as the intent of the prosecutor


                                                  -63-
in light of the facts and circumstances of the case, the strength or weakness of the evidence, the
curative measures, if any, undertaken by the trial court in response to the conduct, and the cumulative
effect of the conduct. Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976).

        Based on our review, we cannot conclude that the prosecutor knowingly misrepresented the
evidence in its questioning of these witnesses. Even if we presumed that the questioning was
improper, we would conclude that it was harmless beyond a reasonable doubt. Given the rest of the
evidence presented by the State and the three additional aggravating circumstances found by the jury,
none of the questioned testimony, including Dr. Smith’s testimony that the three victims were buried
alive, would have changed the verdict of guilt or the sentence of death. Accordingly, we conclude
that the petitioner is not entitled to relief on the basis of his claim that the prosecutor misrepresented
the evidence.

                3. Withholding of Evidence of Deals Made with State Witnesses

       The petitioner contends that the State improperly withheld evidence of deals it made with
prosecution witnesses in violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), and
Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763 (1972). Specifically, the petitioner asserts that
the State failed to disclose deals made with witnesses Jimmy Maze and Charles Ray Smith in
exchange for their testimony at trial.

        The duty to disclose exculpatory evidence extends to all “favorable information” irrespective
of whether the evidence is admissible at trial. State v. Robinson, 146 S.W.3d 469, 512 (Tenn. 2004);
Johnson v. State, 38 S.W.3d 52, 56 (Tenn. 2001). The prosecution’s duty to disclose Brady material
also applies to evidence affecting the credibility of a government witness, including evidence of any
agreement or promise of leniency given to the witness in exchange for favorable testimony against
an accused. Johnson, 38 S.W.3d at 56. Although Brady does not require the State to investigate for
the defendant, it does burden the prosecution with the responsibility of disclosing statements of
witnesses favorable to the defense. State v. Reynolds, 671 S.W.2d 854, 856 (Tenn. Crim. App. 1984).
However, this duty does not extend to information that the defense already possesses, or is able to
obtain, or to information not in the possession or control of the prosecution or another governmental
agency. State v. Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App. 1992).

        Jimmy Maze testified that the prosecution had promised him that he would be “taken care of”
if he testified. He said he understood this as a promise to protect him, since his life had been
threatened. He further testified that the prosecutor told him after the trial that he would help him get
probation for some pending charges. However, he did not know whether the prosecutor ever helped
him or not. With respect to this claim, the post-conviction court determined that Maze’s deposition
testimony “[did] not support a finding that any promise was made related to his April 1996
testimony.” The post-conviction court further found that the only evidence of any deal between the
prosecution and Charles Ray Smith came from the testimony of Jimmy Maze, which the post-
conviction court did not find credible.



                                                  -64-
        The record supports the findings and conclusions of the post-conviction court. Maze’s
deposition testimony does not support the petitioner’s claim that the prosecution entered into an
agreement with either Maze or Smith in exchange for their trial testimony. Moreover, we agree with
the post-conviction court that even if the State failed to disclose “deals” it had made with Maze and
Smith, the error would have been harmless. Both Maze and Smith were heavily impeached at trial
by their long criminal records and the pending criminal proceedings against them.

                                         CONCLUSION

        Based upon our review of the record and the applicable law, we conclude that the petitioner
has failed to prove the allegations contained in his post-conviction petition by clear and convincing
evidence. Accordingly, the judgment of the post-conviction court is affirmed.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                -65-